United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K (MARK ONE) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number 001-31921 Compass Minerals International, Inc. (Exact name of registrant as specified in its charter) Delaware 36-3972986 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9900 West 109th Street, Suite 600 Overland Park, Kansas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (913) 344-9200 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, par value $0.01 per share New York Stock Exchange Preferred Stock Purchase Rights New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes TNo £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,“ “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T As of June 30, 2010, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $2,301,535,835, based on the closing sale price of $70.28 per share, as reported on the New York Stock Exchange. The number of shares outstanding of the registrant’s $0.01 par value common stock at February 17, 2011 was32,840,439 shares. DOCUMENTS INCORPORATED BY REFERENCE Document Parts into which Incorporated Portions of the Proxy Statement for the Annual Meeting of Part III, Items 10, 11, 12, 13 and 14 Stockholders to be held May 11, 2011 (Proxy Statement) COMPASS MINERALS INTERNATIONAL, INC. 2-K TABLE OF CONTENTS PART I PageNo. Item 1. Business 3 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 23 Item 3. Legal Proceedings 23 Item 4. [Removed and Reserved] 23 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 26 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 38 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 67 Item 9A. Controls and Procedures 67 Item 9B. Other Information 68 PART III Item 10. Directors, Executive Officers and Corporate Governance 69 Item 11. Executive Compensation 69 Item 12. StockOwnership of Certain Beneficial Owners and Management and Related Stockholder Matters 69 Item 13. Certain Relationships and Related Transactions, and Director Independence 69 Item 14. Principal Accounting Fees and Services 69 PART IV Item 15. Exhibits, Financial Statement Schedules 70 SIGNATURES 76 1 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K PART I CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K (the “report”) contains forward-looking statements. These statements relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements, expressed or implied, by these forward-looking statements. These risks and other factors include, among other things, those listed under Item 1A, “Risk Factors,” and elsewhere in this report. In some cases, you can identify forward-looking statements by terminology such as “may,” “might,” “will,” “should,” “could,” “expects,” “intends,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue” or the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. In evaluating these statements, you should specifically consider various factors, including the risks outlined under Item 1A, “Risk Factors.” These factors may cause our actual results to differ materially from any forward-looking statement. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We undertake no duty to update any of the forward-looking statements after the date of this report. Factors that could cause actual results, levels of activity, performance or achievements to differ materially from those expressed or implied by the forward-looking statements include, but are not limited to, the following: · domestic and international general business and economic conditions; · hazards of underground mining; · governmental policies affecting the highway maintenance programs, consumer and industrial industry or agricultural industry in localities where we or our customers operate; · weather conditions; · the impact of competitive products; · pressure on prices realized by us for our products; · constraints on supplies of raw materials used in manufacturing certain of our products, or the price or lack of availability of transportation services; · our ability to attract and retain skilled personnel or avoida disruption in our workforce; · capacity constraints limiting the production of certain products; · difficulties or delays in the development, production, testing and marketing of products; · difficulties or delays in receiving and renewing required governmental and regulatory approvals; · the impact of new technology on the demand for our products; · market acceptance issues, including the failure of products to generate anticipated sales levels; · the effects of and changes in trade, monetary, environmental and fiscal policies, laws and regulations; · the impact of indebtedness and interest rates; · foreign exchange rates and fluctuations in those rates; · the costs and effects of legal proceedings, including environmental and administrative proceedings involving us; · customer expectations about future potash market prices and availability and agricultural economics; · credit and capital markets, including the risk of customer and counterparty defaults and declining credit availability; 2 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K · changes in tax laws or estimates; and · other risk factors included in this Form 10-K and reported from time to time in our filings with the Securities and Exchange Commission (“SEC”).See “Where You Can Find More Information.” MARKET AND INDUSTRY DATA AND FORECASTS This report includes market share and industry data and forecasts that we obtained from publicly available information and industry publications, surveys, market research, internal company surveys, and consultant surveys. Industry publications and surveys, consultant surveys and forecasts generally state that the information contained therein has been obtained from sources believed to be reliable, but there can be no assurance as to the accuracy and completeness of such information. We have not independently verified any of the data from third-party sources nor have we ascertained the underlying economic assumptions relied upon therein. Similarly, internal company surveys, industry forecasts and market research, which we believe to be reliable based upon management’s knowledge of the industry, have not been verified by any independent sources. Except where otherwise noted, references to North America include only the continental United States and Canada, references to the United Kingdom (“U.K.”) include only England, Scotland and Wales, and statements as to our position relative to our competitors or as to market share refer to the most recent available data.Statements concerning (a) North American consumer and industrial salt are generally based on historical sales volumes, (b) North American highway deicing salt are generally based on historical sales volumes, (c) sulfate of potash are generally based on historical sales volumes and (d) U.K. highway deicing salt sales are generally based on historical production capacity. Except where otherwise noted, all references to tons refer to “short tons.” One short ton equals 2,000 pounds.Except where otherwise noted, all amounts are in United States (“U.S.”) dollars. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC. Our SEC filings are available to the public over the Internet at the SEC’s website at http://www.sec.gov. Please note that the SEC’s website is included in this report as an active textual reference only. The information contained on the SEC’s website is not incorporated by reference into this report and should not be considered a part of this report. You may also request a copy of any of our filings, at no cost, by writing or telephoning: Investor Relations Compass Minerals 9900 West 109th Street, Suite 600 Overland Park, Kansas 66210 For general inquiries concerning the Company please call (913) 344-9200. Alternatively, copies of these documents are also available free of charge on our website, www.compassminerals.com. The information on our website is not part of this report and is not incorporated by reference into this report. Unless the context requires otherwise, references in this annual report to the “Company,” “Compass Minerals,” “CMP,” “we,” “us” and “our” refer to Compass Minerals International, Inc. (“CMI,” the parent holding company) and its consolidated subsidiaries collectively. ITEM 1. BUSINESS COMPANY OVERVIEW Based in the Kansas City metropolitan area, Compass Minerals is a leading producer of minerals, including salt, sulfate of potash specialty fertilizer (“SOP”) and magnesium chloride. As of December 31, 2010, we operated 11 production and packaging facilities, including the largest rock salt mine in the world in Goderich, Ontario, Canada, and the largest rock salt mine in the U.K. in Winsford, Cheshire.Our solar evaporation facility located in Ogden, Utah, is the largest solar salt production site in North America.We provide highway deicing salt to customers in North America and the U.K. and specialty fertilizer to growers and fertilizer distributors worldwide. We also produce and market consumer deicing and water conditioning products, ingredients used in consumer and commercial food preparation, and other mineral-based products for consumer, agricultural and industrial applications.In the U.K., we operate a records management business utilizing excavated areas of our Winsford salt mine with two other locations in London, England. Prior to December 2007, all of our operating subsidiaries were owned by Compass Minerals Group, Inc. (“CMG”), a wholly owned subsidiary of CMI.In December 2007, CMG was merged into CMI. 3 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K SALT SEGMENT Salt is indispensable and enormously versatile with more than 14,000 reported uses. In addition, there are no known cost-effective alternatives for most uses. As a result, our cash flows from salt have not been materially impacted by a variety of economic cycles. We are among the lowest-cost salt producers in our markets because our salt deposits are high-grade quality and among the most extensive in the world, and because we use effective mining techniques and efficient production processes. Through our salt segment, we mine, produce, process and distribute sodium chloride and magnesium chloride in North America and the U.K., including rock salt, mechanically evaporated and solar evaporated salt, and liquid and flake magnesium chloride. We also purchase potassium chloride and calcium chloride to sell as finished products or to blend with sodium chloride to produce specialty products.Sodium chloride (either as a single mineral or in combination with other chlorides) represents the vast majority of the products we produce and sell.Accordingly, we refer to these products collectively as “salt,” unless otherwise noted.Our salt products are marketed primarily in the U.S., Canada and the U.K. Salt is used in a wide variety of applications, including as a deicer for both highway and consumer or professional use (rock salt and specialty deicers, which include pure or blended magnesium chloride, potassium chloride and calcium chloride salts with sodium chloride), an ingredient in the production of chemicals, for water treatment and a variety of other consumer and industrial uses.Consumer and industrial uses include application as a flavor enhancer and preservative in food, a nutrient and trace mineral delivery vehicle in animal feeds, an essential component in both industrial and residential water softeners and as an additive to aid in the disinfection of spas and swimming pools. The demand for salt has historically remained relatively stable during periods of rising prices and during a variety of economic cycles due to its relatively low cost with a diverse number of end uses.However, demand for deicing products is affected by the number and intensity of winter weather precipitation events in our service territories.On average, over the last three years, approximately 70% of our deicing product sales (or 37% of consolidated sales) occurred during the months of November through March when winter weather was most severe.See Note 13 of the Company’s Consolidated Financial Statements for salt segment financial information. Salt Industry Overview The salt industry is characterized by a long history of modest growth and steady price increases across various grades, after factoring in mild and severe weather impacts. Salt is one of the most common and widely consumed minerals in the world due to its low relative cost and its utility in a variety of applications, including highway deicing, food processing, water conditioning, industrial chemical processing and nutritional supplements for livestock. We estimate that the consumption of highway deicing rock salt in North America is approximately 29 million tons per year (approximately 22 million tons per year in the markets we serve), while the consumer and industrial market totals approximately 13 million tons per year. In the U.K., we estimate that the size of the highway deicing market is approximately 2 million tons per year. According to the latest available data from the U.S. Geological Survey (“USGS”), during the thirty-year period ending 2009, the production of salt used in highway deicing and for consumer and industrial products in the U.S. has increased at an historical average of approximately 1% - 2% per year. Salt prices vary according to purity and its pricing differences reflect, among other things, variations in refining and packaging processes. According to the latest USGS data, during the thirty-year period ending 2009, prices for salt used in highway deicing and consumer and industrial products in the U.S. have increased at an historical average of approximately 3% - 4% per year. Due to salt’s relatively low production cost, transportation and handling costs tend to be a significant component of the total delivered cost making logistics management and customer service key competitive factors in the industry. The high relative cost associated with transportation tends to favor the supply of salt by producers located near their customers. Processing Methods Our current production capacity, including salt and other minerals purchased under contracts, is approximately 16.9 million tons of salt per year.Mining, other production activities and packaging are currently conducted at 11 of our facilities.Additionally, finished product is purchased from suppliers under contracts at four facilities.The three processing methods we use to produce salt are described below. Underground Rock Salt Mining - We use a drill and blast mining technique at our North American underground rock salt mines. Mining machinery moves salt from the salt face to conveyor belts, which transport the salt to the mill center where it is crushed and screened. Salt is then hoisted to the surface where it is loaded onto shipping vessels, railcars or trucks. At our Winsford, U.K., facility, we also use a continuous mining process. The primary power sources for each of our rock salt mines are electricity and diesel fuel. Rock salt is primarily sold in our highway deicing product line and for numerous applications in our consumer and industrial product lines. Underground rock salt mining represents approximately 85% of our current annual salt production capacity.See Item 1A, “Risk Factors – Our operations are dependent on our rights and ability to mine our property and having renewed or received the required permits and approvals from third parties and governmental authorities.” Mechanical Evaporation - Mechanical evaporation involves obtaining salt brine from underground salt deposits through a series of brine wells and subjecting that salt-saturated brine to vacuum pressure and heat to precipitate and crystallize salt.The primary power sources are natural gas and electricity. The resulting product has both a high purity and uniform physical shape. Mechanically evaporated salt is primarily sold through our consumer and industrial salt product lines and represents approximately 6% of our current annual salt production capacity. 4 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Solar Evaporation – Solar evaporation is used in areas of the world where high-salinity brine is available and where weather conditions provide for a high natural evaporation rate. The brine is pumped into a series of large open ponds where sun and wind evaporate the water and crystallize the salt, which is then mechanically harvested and processed through washing, drying and screening. Solar salt is sold through our consumer and industrial salt product lines and in our highway deicing applications. Solar evaporation represents approximately 9% of our current annual salt production capacity. We also produce magnesium chloride through the solar evaporation process. We precipitate sodium chloride and potassium-rich salts from the brine, leaving a concentrated magnesium chloride brine solution.This resulting concentrated brine becomes the raw material used to produce several magnesium chloride products, which are sold through both our consumer and industrial and highway deicing product lines. Operations and Facilities United States - Our Cote Blanche, Louisiana rock salt mine serves highway deicing customers through a series of depots located along the Mississippi and Ohio Rivers (and their major tributaries) and chemical customers and agricultural customers in the Southern and Midwestern U.S. Our Central and Midwestern U.S. consumer and industrial customer base is primarily served by our mechanical evaporation plant in Lyons, Kansas. Additionally, we serve areas around the Great Lakes with evaporated salt purchased from a supplier’s facility in Michigan. Our solar evaporation facility located in Ogden, Utah, is the largest solar salt production site in North America. This facility principally serves the Midwestern and Western U.S. consumer and industrial markets, provides salt for highway deicing and chemical applications, and produces magnesium chloride, which is used in deicing, dust control and soil stabilization applications. The production capacity for solar-evaporated salt at our Ogden facility is currently only limited by demand. We also operate three salt packaging facilities in Illinois, Minnesota and Wisconsin, which principally serve consumer deicing and water conditioning customers in the Central, Midwestern and parts of the Northeastern U.S. Canada - We produce finished products at four locations in Canada. Our Goderich, Ontario, rock salt mine serves the highway deicing markets and the consumer and industrial markets in Canada and the Great Lakes region of the U.S., principally through a series of depots located around the Great Lakes and through packaging facilities. Mechanically evaporated salt used for our consumer and industrial product lines is produced at three facilities strategically located throughout Canada: Amherst, Nova Scotia in Eastern Canada; Goderich, Ontario, in Central Canada; and Unity, Saskatchewan, in Western Canada. We also purchase salt and other products, including potassium chloride (“KCl”) for the consumer and industrial and the highway deicing markets in the U.S. and Canada, from a potash producer’s facilities located in Saskatchewan. United Kingdom - Our U.K. highway deicing customer base is served by the Winsford rock salt mine in Northwest England, near Manchester. The following table shows the annual production capacity and type of salt produced at each of our owned or leased production locations as of December 31, 2010: Location Annual Production Capacity (tons) ProductType North America Goderich, Ontario Mine(a) Rock Salt Cote Blanche, Louisiana Mine Rock Salt Ogden, Utah: Salt Plant Solar Salt Magnesium Chloride Plant (b) MagnesiumChloride Lyons, Kansas Plant Evaporated Salt Unity, Saskatchewan Plant Evaporated Salt Goderich, Ontario Plant Evaporated Salt Amherst, Nova Scotia Plant Evaporated Salt United Kingdom Winsford, Cheshire Mine Rock Salt (a) Our most-recent Goderich mine expansion projectduring 2008-2010has increased our capacity from 7,500,000 tons. (b) The magnesium chloride amount includes both brine and flake. Salt production, including magnesium chloride, at these facilities totaled an aggregate of 11.0 million tons, 15.1 million tons and 13.4 million tons for the years ended December 31, 2010, 2009 and 2008, respectively.Variations in production volumes are typically attributable to variations in the winter season weather ending in March of each year, which impacts the demand during the winter for highway and consumer deicing products.Our Goderich rock salt mine expansion project, was essentially completed during 2010 with full availability as demand warrants increasing that mine’s annual capacity to 9.0 million tons. 5 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Salt is found throughout the world and, where it is commercially produced, it is typically deposited in extremely large quantities. Our production facilities have access to vast mineral deposits. In most of our production locations, we estimate the recoverable salt reserves to last at least several more decades at current production rates and capacities. Our rights to extract those minerals may be contractually limited by either geographic boundaries or time. We believe that we will be able to continue to extend these agreements, as we have in the past, at commercially reasonable terms without incurring substantial costs or material modifications to the existing lease terms and conditions, thereby allowing us to extract the additional salt necessary to fully develop our existing mineral rights. Our underground mines in Canada (Goderich, Ontario), the U.S. (Cote Blanche, Louisiana) and the U.K. (Winsford, Cheshire) make up 85% of our salt producing capacity.See Item 1A, “Risk Factors – Our operations are dependent on our rights and ability to mine our property and having renewed or received the required permits and approvals from third parties and governmental authorities.”Each of these mines is operated with modern mining equipment and utilizes subsurface improvements such as vertical shaft lift systems, milling and crushing facilities, maintenance and repair shops, and extensive raw materials handling systems. We believe our properties and our operating equipment are maintained in good working condition. The mine site at Goderich, Ontario, is owned. We also maintain a mineral lease at Goderich with the provincial government, which grants us the right to mine salt. This lease expires in 2022 with the Company’s option to renew until 2043 after demonstrating to the lessor that the mine’s useful life is greater than the lease’s term. The Cote Blanche mine is operated under land and mineral leases with third-party landowners who grant us the right to mine salt. The leases expire in 2060. The mine site and salt reserves at the Winsford mine are owned. Our mines at Goderich, Cote Blanche and Winsford have been in operation for approximately 51, 45 and 165 years, respectively. At current average rates of production, we estimate that our remaining years of production for the recoverable minerals we presently own or lease to be 123, 73 and 20 years, respectively. Our mineral interests are amortized on an individual mine basis over estimated useful lives not to exceed 99 years using primarily the units-of-production method. Our estimates are based on, among other things, the results of reserve studies completed by a third-party geological engineering firm. The reserve estimates are primarily a function of the area and volume covered by the mining rights and estimates of our extraction rates based upon an expectation of operating the mines on a long-term basis. Established criteria for proven and probable reserves are primarily applicable to mining deposits of discontinuous metal, where both the presence of ore and its variable grade need to be precisely identified. However, the massive continuous nature of evaporative deposits, such as salt, requires proportionately less data for the same degree of confidence in mineral reserves, both in terms of quantity and quality.Reserve studies performed by a third-party engineering firm suggest that our salt reserves most closely resemble probable reserves and we have therefore classified our reserves as probable reserves. We package salt products at three additional facilities. The table below shows the packaging capacity at each of these facilities: Location AnnualPackaging Capacity(tons) Kenosha, Wisconsin Chicago, Illinois Duluth, Minnesota We also have contracts to purchase finished salt and potassium chloride products from suppliers at four North American locations.Two of these contracts have a minimum purchasing commitment for evaporated salt, one of which we can cancel with one year’s notice. Products and Sales - We sell our salt products through our highway deicing product line (which includes liquid magnesium chloride and calcium chloride as well as rock salt treated with these minerals) and our consumer and industrial product line (which includes pure and blended products containing magnesium chloride, calcium chloride and KCl). Highway deicing, including salt sold to chemical customers, constituted approximately 48% of our gross sales in 2010. Our principal customers are states, provinces, counties, municipalities and road maintenance contractors that purchase bulk deicing salt, both untreated and treated, for ice control on public roadways. Highway deicing salt in North America is sold primarily through an annual tendered bid contract process as well as through some longer-term contracts, with price, product quality and delivery capabilities as the primary competitive market factors. See Item 1A, “Risk Factors – Our business is subject to numerous laws and regulations with which we must comply in order to operate our business and obtain contracts with governmental entities.” Some sales also occur through negotiated sales contracts with third-party customers, particularly in the U.K. Since transportation costs are a relatively large portion of the cost to deliver products to customers in North America, the locations of the salt sources and distribution networks also play a significant role in the ability of suppliers to serve customers.We have an extensive network of approximately 95 depots for storage and distribution of highway deicing salt in North America. The majority of these depots are located on the Great Lakes and the Mississippi and Ohio River systems (and their major tributaries) where our Goderich, Ontario and Cote Blanche, Louisiana mines are located to serve those markets. Salt and liquid magnesium chloride from our Ogden, Utah facility are also used for highway deicing in the Western and upper Midwest regions of the U.S.Treated rock salt, which is typically rock salt treated with liquid magnesium chloride and other organic materials that enhance the performance of the salt, is sold throughout our markets. 6 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K We produce highway deicing salt in the U.K. at our mining facility at Winsford, Cheshire, the largest rock salt mine in the U.K. We believe our production capability and favorable logistics position enhance our ability to meet the U.K.’s winter demands. Due to our strong position, we are recognized as a key strategic provider by the U.K.’s Highways Agency. As such, we help the Highways Agency develop standards for deicing products and services that are provided to them through their deicing application contractors. In the U.K., approximately 65% of our highway deicing business is on multi-year contracts. Winter weather variability is the most significant factor affecting salt sales for deicing applications because mild winters reduce the need for salt used in ice and snow control. On average, over the last three years, approximately 70% of our deicing product sales (or 37% of consolidated sales) occurred during the months of November through March when winter weather was most severe. Lower than expected sales during this period could have a material adverse effect on our results of operations. The vast majority of our North American deicing sales are made in Canada and the Midwestern U.S. where inclement weather during the winter months causes dangerous road conditions. In keeping with industry practice, we stockpile quantities of salt to meet estimated requirements for the next winter season. See Item 1A, “Risk Factors – The seasonal demand for our products and the variations in our operations from quarter to quarter due to weather conditions may have an adverse effect on our results of operations and the price of our common stock” and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Seasonality.” Our principal chemical customers are producers of intermediate chemical products used in the production of vinyls and other chemicals, pulp and paper as well as water treatment and a variety of other industrial uses. Our customer locations typically do not have a captive source of salt brine. We typically have multi-year supply agreements, which are negotiated privately with our chemical customers. Price, service, product quality and security of supply are the major competitive market factors. Sales of our consumer and industrial products accounted for approximately 33% of our 2010 gross sales. We are the third largest producer of consumer and industrial salt products in North America. This product line includes commercial and consumer applications, such as table salt, water conditioning, consumer and professional ice control, food processing, pool salt, agricultural applications and a variety of industrial applications. We believe that we are among the largest private-label producers of water conditioning and table salt products in North America. Our Sifto® brand encompasses a full line of salt products, which are well recognized in the Canadian market. The Company’s consumer and industrial business is driven by private label products, emerging brands and strong customer relationships.Our consumer and industrial product line is distributed through many channels including, but not limited to, retail, agricultural, industrial, janitorial/sanitation and resellers.The consumer and industrial product line is channeled from the Company’s plants and third-party warehouses to our customers using a combination of direct sales personnel, contract personnel and a network of brokers or manufacturers’ representatives. The table below shows our shipments of salt products: YearendedDecember31, (thousands of tons) Tons % Tons % Tons % Highway Deicing 81 80 81 Consumer and Industrial 19 20 19 Total Competition – We face strong competition in each of the markets in which we operate. In North America, other large, nationally recognized companies compete against our salt products. In addition, there are also several smaller regional producers of salt. There are several importers of salt into North America, but these mostly impact the East Coast and West Coast of the U.S. where we have minimal market presence. In the U.K., two competitors produce highway deicing salt: one in Northern England and one in Northern Ireland. There are typically not significant imports of highway deicing salt into the U.K.See Item 1A, “Risk Factors – Competition in our markets could limit our ability to attract and retain customers, force us to continuously make capital investments, alter supply levels and put pressure on the prices we can charge for our products. Additionally, with regard to our specialty fertilizer product, economic conditions in the agriculture sector, and supply and demand imbalances for competing potash products can also impact the price of or demand for our products.” SPECIALTY FERTILIZER SEGMENT Fertilizers serve a significant role in efficient crop production around the world.Potassium is a vital nutrient for virtually all crops, which assists in regulating plants’ growth and improving durability. Potassium is contained in the two major forms of potash fertilizer, SOP and KCl.SOP is primarily used as a specialty fertilizer, providing essential potassium to increase the yield and quality of crops, which tend to be high-value or chloride-sensitive, such as vegetables, fruits, potatoes, nuts, tobacco and turf grass. We are the leading SOP producer and marketer in North America and we also market SOP products internationally. We offer several sizes of SOP products, which are designed to better serve the special needs of our customers. Our SOP plant is the largest in North America and one of only three SOP solar brine evaporation operations in the world.In 2010, the specialty fertilizer segment accounted for approximately 18% of our gross sales. See Note 13 of the Company’s Consolidated Financial Statements for segment financial information. 7 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Our domestic sales of SOP are concentrated in the Western and Southeastern U.S. where the crops and soil conditions favor the use of low-chloride potassium nutrients, such as SOP.Consequently, weather patterns and field conditions in these locations can impact the amount of specialty fertilizer sales volumes.Additionally, the demand for and market price of SOP is affected by the broader potash market.The potash market is influenced by many factors such as world grain and food supply, changes in consumer diets, general levels of economic activity and government food programs, and governmental agriculture and energy policies around the world.Economic factors may impact the amount or type of crop grown in certain locations, or the type of fertilizer product used.High-value or chloride-sensitive crop yields and/or quality tend to decline when alternative fertilizers are used. Potash Industry Overview The average annual worldwide consumption of all potash fertilizers is approximately 62 million tons. KCl is the most common source of potassium and accounts for approximately 85% of all potash consumed in fertilizer production. SOP represents approximately 10% of all potash consumption. The remainder is supplied in the forms of potassium magnesium sulfate, potassium nitrate and, to a lesser extent, potassium thiosulfate and monopotassium phosphate. All of these products contain varying concentrations of potassium expressed as potassium oxide and different combinations of co-nutrients. KCl is the most widely used potassium source for most crops and is typically a less expensive form of potash fertilizer than SOP. SOP is generally priced at a premium to KCl.Market conditions affecting KCl have similar effects on SOP.SOP (which contains the equivalent of approximately 50% potassium oxide) is utilized by growers for many high-value crops, especially where there are needs or a desire for fertilizers with low chloride content or when the grower seeks a higher yield or quality for their crops. The use of SOP has been proven to improve the yield and/or quality of certain crops such as potatoes, citrus fruits, grapes, almonds, some vegetables, tobacco and turfgrass, including turf for golf courses. Through 2008, world-wide consumption of potash increased in response to growing populations and reduced arable land per capita requiring improved crop yield efficiencies.In addition, increases in energy prices over time, as well as certain government policies, improved the economics of ethanol and bio-diesel production or increased their use, which utilize agricultural products as feedstock.The increased demand and limited supply of potash at then-current capacity levels, led to increased overall potash market prices, most significantly in 2008.Throughout much of 2008, the demand for potassium nutrients for crops exceeded the available supply, which contributed to a substantial increase in the market price for potash, including SOP.Demand for these products waned in the fourth quarter of 2008 and remained suppressed through 2009, as the broader agricultural industry dealt with a global economic slowdown, reduced credit availability and the reluctance of fertilizer customers to purchase potash at historically high prices, which we believe resulted in a depletion of potassium levels in the soil.However, we believe some growers have refined application techniques to reduce inefficiencies.Beginning in the first quarter of 2010, we have experienced a rebound in potash demand.KCl market pricing declined throughout 2009 and into early 2010 from prices experienced at the end of 2008.However, market prices for potash stabilized during 2010 at values which are well above historical levels though below the levels seen at the end of 2008.These same factors have similarly influenced SOP market pricing, which has historically been sold at prices above KCl market pricing, and the resulting average price of our SOP has fluctuated dramatically.We expect SOP pricing to retain a premium to KCl. Approximately 63% of our annual SOP sales volumes in 2010 were made to domestic customers, which include retail fertilizer dealers and distributors of agricultural products as well as professional turf care products. These dealers and distributors combine or blend SOP with other fertilizers and minerals to produce fertilizer blends tailored to individual requirements. See Item 1A, “Risk Factors – Competition in our markets could limit our ability to attract and retain customers, force us to continuously make capital investments, alter supply levels and put pressure on the prices we can charge for our products. Additionally, with regard to our specialty fertilizer product, economic conditions in the agriculture sector, and supply and demand imbalances for competing potash products can also impact the price of and demand for our products.” Operations and Facilities Through December 31, 2010, all of our SOP is produced at the Great Salt Lake west of Ogden, Utah. It is the largest SOP production facility in North America. The evaporation system utilizes solar energy and operates over 40,000 acres of evaporation ponds to produce salt, SOP and magnesium chloride from the brine of the Great Salt Lake. The property utilized in our operation is both owned and leased under renewable leases from the state of Utah. We believe that our property and operating equipment are maintained in good working condition. During 2011, this facility will have the capacity to annually produce approximately 550,000 tons (including approximately 350,000 tons from solar ponds) of SOP, approximately 550,000 tons of magnesium chloride, and 1.5 million tons of salt annually.These recoverable minerals exist in vast quantities in the Great Salt Lake. We believe the recoverable minerals exceed 100 years of reserves at current production rates and capacities and are so vast that quantities will not be significantly impacted by our production. Our rights to extract these minerals are contractually limited although we believe we will be able to extend our lease agreements, as we have in the past, at commercially reasonable terms, without incurring substantial costs or incurring material modifications to the existing lease terms and conditions. Initially, we draw mineral-rich lake water, or brine, from the Great Salt Lake into our solar evaporation ponds.The brine moves through our various solar evaporation ponds in stages over a two-year production cycle.Water has the capacity to hold only a limited amount of minerals. As the water evaporates and the mineral concentration increases, some of those minerals must naturally precipitate out of the water where they are deposited on the floors of the solar evaporation ponds. In our ponds, the salt (sodium chloride) minerals are the first to precipitate. We 8 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K monitor the changing mineral composition during evaporation and manage deposition of specific compounds by either pumping or allowing the brine to flow by gravity to the next pond in the series, where this process continues. Eventually, potassium compounds drop from the brine, leaving a floor of potassium-enriched salts. The remaining brine, now almost exclusively magnesium compounds, flows to holding ponds before it is processed into magnesium chloride products for sale. The potassium-bearing salts are mechanically harvested out of the solar evaporation ponds and refined to high purity SOP in our production facility. We can use KCl as a raw material feedstock to supplement the Company’s solar harvest. We currently have a contract with a supplier for the purchase of KCl that is subject to annual price changes based on prior year changes in the market price of KCl.Over the past three years, we have produced approximately 35% of our finished SOP from raw materials purchased under this KCl supply contract.The market price for KCl has increased significantly in recent years, causing continued price increases under our KCl supply contract.However, due to the time lag and formula for the annual contract price adjustment through 2009, our contract pricing was favorable to market.See Item 1A, “Risk Factors – Our production process consumes large amounts of natural gas and electricity.Additionally, KCl is a raw material feedstock used to supplement our SOP solar harvest, produce some of our deicing products and sell for water conditioning applications.A significant interruption in the supply or an increase in the price of any of these products or services could have a material adverse effect on our financial condition or results of operations.”In 2010, we suspended purchases of, and currently do not have plans to purchase, KCl used to supplement our SOP production from solar ponds due to several factors, including the expected future contract price of KCl, existing inventory levels andthe expected additional solar pond-based production capacity gained from our SOP production capacity expansion projects. In 2007 we began a multi-phased plan to strengthen our low-cost, solar-pond-based SOP production through upgrades to our processing plant and expansion of our solar evaporation ponds.The initial phase includes some modification to our existing solar evaporation ponds and increases in the extraction yield and processing capacity of our SOP plant. These improvements are expected to increase our solar-pond-based SOP production capacity progressively through 2011, achieving pond-based capacity of approximately 350,000 tons annually during 2011. In 2010, we began a multi-year plan to utilize new technology to increase the yield of our SOP harvest using our existing ponds by sealing the pond dike walls to significantly reduce brine migration through these walls.The new technology is expected to increase the efficiency of our solar evaporation ponds by 60 percent in stages over the next several years.The new technology is expected to increase current capacity incrementally each year beginning in 2012 and, when complete, add an additional 220,000 tons to our solar pond-based capacity, bringing expected total solar pond-based annual capacity to 570,000 tons. In addition, we are currently working to expand our solar evaporation pond acreage at the Great Salt Lake, which requires both leases and permits from governmental authorities.The permitting process is both lengthy and complicated.We have held permits and leases to operate on approximately 45,000 acres for many years.We are currently seeking to acquire permits to operate on an additional 23,000 acres on which we have leases and for an additional 38,000 acres for which we have applied for leases.Certain organizations have challenged the process for granting leases for this expansion project. The final scope of this phase of expansion will be determined following the U.S. Army Corps of Engineers’ comprehensive permitting process and our detailed engineering analysis.We do not expect to begin construction on any portion of the additional, undeveloped lands during the next year.There can be no assurance that we will be granted the necessary permits for all or any portion of these undeveloped lands nor, if received, that the lands will be developed to produce marketable product. See Item 1A, “Risk Factors – Our operations are dependent on our rights and ability to mine our property and having renewed or received the required permits and approvals from third parties and governmental authorities.”If we are unable to obtain all or a portion of the required permits, the previously capitalized costs associated with the project would be evaluated for impairment.As of December 31, 2010, total capital expenditures related to this project were $4.3 million. In January 2011, we acquired Big Quill Resources, Inc., Canada’s leading SOP producer, which is expected to add 40,000 tons to our SOP capacity.The facility is located on the south shore of Big Quill Lake in Saskatchewan, Canada, and produces high-purity SOP. Products and Sales - Our domestic sales of SOP are concentrated in the Western and Southeastern U.S. where the crops and soil conditions favor the use of SOP as a source of potassium nutrients. International SOP sales volumes in 2010 were 37% of our annual SOP sales.See Note 13 to our Consolidated Financial Statements. We have an experienced global sales group focusing on the specialty aspects and benefits of SOP as a source of potassium nutrients. The table below shows our domestic and export shipments of SOP: YearEndedDecember31, (thousands of tons) Tons % Tons % Tons % U.S. 63 77 63 Export(a) 37 35 23 37 Total (a) Export sales include product sold to foreign customers at U.S. ports. 9 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Competition - Approximately 49% of the world SOP capacity is located in East Asia, 36% in Western Europe, 8% in North America and the remaining 7% in various other countries. The world capacity of SOP totals about 8 million tons. Our major competition for SOP sales in North America includes imports from Germany, Chile and Belgium. In addition, there is also functional competition between SOP and other forms of potash crop nutrients. For exports into Asia, the Pacific Rim countries and Latin America, we compete on a global level with various other producers.See Item 1A, “Risk Factors – Competition in our markets could limit our ability to attract and retain customers, force us to continuously make capital investments, alter supply levels and put pressure on the prices we can charge for our products. Additionally, with regard to our specialty fertilizer product, economic conditions in the agriculture sector, and supply and demand imbalances for competing potash products can also impact the price of and demand for our products.” OTHER DeepStore is our records management business in the U.K. that utilizes certain excavated portions of our salt mine in Winsford, Cheshire for secure underground document storage and utilizes two locations in London, England.Currently, DeepStore does not have a significant share of the document storage market, nor is it material in comparison to our salt and specialty fertilizer segments. INTELLECTUAL PROPERTY We rely on a combination of patents, trademarks, copyright and trade secret protection, employee and third-party non-disclosure agreements, license arrangements and domain name registrations to protect our intellectual property. We sell many of our products under a number of registered trademarks that we believe are widely recognized in the industry. The following items are some of our registered trademarks pursuant to applicable intellectual property laws and are the property of our subsidiaries: “American Stockman®,” “Choice®,” “DeepStore®,” “FreezGard®,” “K-Life®,” “Nature’s Own®,” “Organic K+®,” “ProSoft®,” “Safe Step®,” “Sifto®,” “Sure Soft®,” “Thawrox®,” “Turf Blend®,” and “Winter Storm®.” No single patent, trademark or trade name is material to our business as a whole. Any issued patents that cover our proprietary technology and any of our other intellectual property rights may not provide us with substantial protection or be commercially beneficial to us. The issuance of a patent is not conclusive as to its validity or its enforceability. Competitors may also be able to design around our patents. If we are unable to protect our patented technologies, our competitors could commercialize our technologies. With respect to proprietary know-how, we rely on trade secret protection and confidentiality agreements. Monitoring the unauthorized use of our technology is difficult and the steps we have taken may not prevent unauthorized use of our technology. The disclosure or misappropriation of our intellectual property could harm our ability to protect our rights and our competitive position. See Item 1A, “Risk Factors – Our intellectual property may be misappropriated or subject to claims of infringement.” EMPLOYEES As of December 31, 2010, we had 1,776 employees, of which 890 are employed in the U.S., 715 in Canada and 171 in the U.K. Approximately 30% of our U.S. workforce and approximately 50% of our global workforce is represented by labor unions. Of our nine material collective bargaining agreements, five will expire in 2011, two will expire in 2012 and two will expire in 2013. Although the terms of a new collective bargaining agreement have not been reached with the union at Cote Blanche, we continue to operate the mine at full capacity.Approximately 10% of our workforce is employed in Europe where trade union membership is common. We consider our labor relations to be satisfactory.See Item 1A, “Risk Factors – If we cannot successfully negotiate new collective bargaining agreements we may experience significant increases in the cost of labor or a disruption in our operations.” 10 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K PROPERTIES We have leases for packaging and other facilities, which are not individually material to our business.The table below sets forth our principal properties: LandandRelated SurfaceRights MineralReserves Location Use Owned/ Leased Expiration ofLease Owned/ Leased Expirationof Lease Cote Blanche, Louisiana Rock salt production facility Leased Leased Lyons, Kansas Evaporated salt production facility Owned N/A Owned N/A Ogden, Utah SOP, solar salt and magnesium chloride production facility Owned N/A Leased Amherst, Nova Scotia, Canada Evaporated salt production facility Owned N/A Leased Goderich, Ontario, Canada Rock salt production facility Owned N/A Leased Goderich, Ontario, Canada Evaporated salt production facility Owned N/A Owned N/A Unity, Saskatchewan, Canada Evaporated salt production facility Owned N/A Leased 2016/2030(3) Winsford, Cheshire, United Kingdom Rock salt production facility; records management Owned N/A Owned N/A London, United Kingdom Records management Leased N/A N/A Overland Park, Kansas Corporate headquarters Leased N/A N/A The Ogden lease renews on an annual basis. Subject to our right of renewal through 2043. Consists of two leases expiring in 2016 and 2030 subject to our right of renewal through 2037 and 2051, respectively. With respect to each facility at which we extract salt, brine or SOP, permits or licenses are obtained as needed in the normal course of business based on our mine plans and federal, state, provincial and local regulatory provisions regarding mine permitting and licensing. Based on our historical permitting experience, we expect to be able to continue to obtain necessary mining permits to support historical rates of production. Our mineral leases have varying terms. Some will expire after a set term of years, while others continue indefinitely. Many of these leases provide for a royalty payment to the lessor based on a specific amount per ton of mineral extracted or as a percentage of revenue. We believe we will be able to continue to extend our material mineral lease agreements, as we have in the past, at commercially reasonable terms, without incurring substantial costs or incurring material modifications to the existing lease terms and conditions. In addition, we own a number of properties and are party to non-mining leases that permit us to perform activities that are ancillary to our mining operations, such as surface use leases for storage at depots and warehouse leases.We also lease two warehouses in London, U.K., to facilitate our records management business.Both of these leases expire in 2025.We believe that all of our leases were entered into at market terms. 11 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K The following map shows the locations of our principal mineral extraction, packaging and document storage operating facilities as of December 31, 2010: ENVIRONMENTAL, HEALTH AND SAFETY MATTERS We produce and distribute crop and animal nutrients, salt and deicing products. These activities subject us to an evolving set of international, federal, state, provincial and local environmental, health and safety (“EHS”) laws that regulate, or propose to regulate: (i) product content; (ii) use of products by both us and our customers; (iii) conduct of mining and production operations, including safety procedures followed by employees; (iv) management and handling of raw materials; (v) air and water quality impacts from our facilities; (vi) disposal, storage and management of hazardous and solid wastes; (vii) remediation of contamination at our facilities and third-party sites; and (viii) post-mining land reclamation. For new regulatory programs, it is difficult for us to ascertain future compliance obligations or estimate future costs until implementation of the regulations has been finalized and definitive regulatory interpretations have been adopted. We address regulatory requirements by making necessary modifications to our facilities and/or operating procedures. We have expended, and anticipate that we will continue to expend, financial and managerial resources to comply with EHS standards. We estimate that our 2011 EHS capital expenditures will total approximately $6.2 million. We expect that our estimated expenditures in 2011 for reclamation activities will be approximately $0.2 million. It is possible that greater than anticipated EHS capital expenditures or reclamation expenditures will be required in 2011 or in the future. We maintain accounting accruals for certain contingent environmental liabilities and believe these accruals comply with generally accepted accounting principles. We record accruals for environmental investigatory and non-capital remediation costs when we believe it is probable that we will be responsible, in whole or in part, for environmental remediation activities and the expenditures for such activities are reasonably estimable. Based on current information, it is the opinion of management that our contingent liabilities arising from EHS matters, taking into account established accruals, will not have a material adverse effect on our business, financial condition or results of operations. As of December 31, 2010, we had recorded environmental accruals of $1.7 million. Product Requirements and Impacts International, federal, state and provincial standards (i) require registration of many of our products before such products can be sold; (ii) impose labeling requirements on those products; and (iii) require producers to manufacture the products to formulations set forth on the labels. Environmental, natural resource and public health agencies at all regulatory levels continue to evaluate alleged health and environmental impacts that might arise from the handling and use of products such as those we manufacture. The U.S. Environmental Protection Agency( the “EPA”), the State of California and The Fertilizer Institute have each completed independent assessments of potential risks posed by crop nutrient materials. These assessments concluded that, based on the available data, crop nutrient materials generally do not pose harm to human health. It is unclear whether any further evaluations may result in additional standards or regulatory requirements for the producing industries, including us, or for our customers. It is the opinion of management that the potential impact of these standards on the market for our products or on the expenditures that may be necessary to meet new requirements will not have a material adverse effect on our business, financial condition or results of operations. 12 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K In 2001, the Canadian government released a Priority Substances List Assessment Report for road salts. This report found that use of road salts may cause adverse effects to the environment. Based on this report, the Minister of Environment proposed regulating road salt under the Canadian Environmental Protection Act. Canada’s federal cabinet did not take final action with respect to this regulatory proposal. In lieu of any regulatory action, in 2004, Environment Canada published a Code of Practice to serve as voluntary guidelines for users of road salts. The Code of Practice requires large users of road salts across Canada to develop salt management plans. On a provincial level, in its 2006–2007 Annual Report, the Environmental Commissioner of Ontario recommended, along with other items, the development of a comprehensive, mandatory, province-wide road salts management strategy.We do not believe that these activities have had or will have a material direct effect on us, but further development of salt management plans and road salts management strategies could lead to changes in the application or amount of road salts used in Canada, particularly in Ontario. Given the importance of road salts for traffic safety and the current lack of any practical substitute, we believe it unlikely that any guidelines or regulations would result in a complete ban on the use of road salts. As noted in the 2001 report, the use of road salts and other deicing agents “is an important component of strategies to keep roadways open and safe during the winter and minimize traffic crashes, injuries and mortality under icy and snowy conditions.” Since the dissemination of the 2001 report, we have attempted to work more closely with the Canadian government as well as its provinces and municipalities to better manage the storage and use of our road salts. We cannot predict whether road salts would be subject to future regulation. Standardized guidelines for the storage and use of road salts or any alternate deicing products may cause us to encounter reduced sales and incur substantial costs and expenses that could have a material adverse effect on our business, financial condition and results of operations. In addition, although we are not aware of any similar regulatory proposals governing road salts in either the U.S. or the U.K., we cannot guarantee that such proposals will not arise. Operating Requirements and Impacts We hold numerous environmental and mining permits, water rights and other permits or approvals authorizing operations at each of our facilities. Our operations are subject to permits for extraction of salt and brine, emissions of process materials to air and discharges to surface water, and injection of brine and wastewater to subsurface wells. Some of our proposed activities may require waste storage permits. A decision by a government agency to deny or delay issuing a new or renewed permit or approval, or to revoke or substantially modify an existing permit or approval, could have a material adverse effect on our ability to continue operations at the affected facility. In addition, changes to environmental and mining regulations or permit requirements could have a material adverse effect on our ability to continue operations at the affected facility. Expansion of our operations also is predicated upon securing the necessary environmental or other permits or approvals. See Item 1A, “Risk Factors – Environmental laws and regulation may subject us to significant liability and require us to incur additional costs in the future.” We have also developed alternative mine uses. For example, we sold an excavated portion of our salt mine in the U.K. to a subsidiary of Veolia Environnement (“Veolia”), a business with operations in the waste management industry.That business is permitted by the jurisdictional environmental agency to dispose of certain stable types of hazardous waste in the area of the salt mine owned by them. We believe that the mine is stable and provides a secure disposal location separate from our mining and records management operations. However, we recognize that any temporary or permanent storage of hazardous waste may involve risks to the environment. Although we believe that we have taken these risks into account during our planning process, and Veolia is required by U.K. statute to maintain adequate security for any potential closure obligation, it is possible that material expenditures could be required in the future to further reduce this risk or to remediate any future contamination. Remedial Activities Remediation at Our Facilities - Many of our current and formerly owned facilities have been in operation for decades. Operations have historically involved the use and handling of regulated chemical substances, salt and by-products or process tailings by us and predecessor operators, which have resulted in soil, surface water and groundwater contamination. At many of these facilities, spills or other releases of regulated substances have occurred previously and potentially could occur in the future, possibly requiring us to undertake or fund cleanup efforts under the U.S. Comprehensive Environmental Response, Compensation, and Liability Act, or “CERCLA,” or state, provincial or other federal laws in other jurisdictions governing cleanup or disposal of hazardous substances. In some instances, we have agreed, pursuant to consent orders or agreements with the appropriate governmental agencies, to undertake investigations, which currently are in progress, to determine whether remedial action may be required to address such contamination. At other locations, we have entered into consent orders or agreements with appropriate governmental agencies to perform required remedial activities that will address identified site conditions. At still other locations, we have undertaken voluntary remediation, and have removed formerly used underground storage tanks. Expenditures for these known conditions currently are not expected, individually or in the aggregate, to be significant. However, material expenditures could be required in the future to remediate the contamination at these or at other current or former sites. In addition, in connection with the recapitalization through which Compass Minerals became a stand-alone entity, The Mosaic Company, a former owner of the Company, agreed to indemnify us against liabilities for certain known and unknown conditions at existing and former sites. The Wisconsin Department of Agriculture, Trade and Consumer Protection (“DATCP”) has information indicating that agricultural chemicals are present within the subsurface area of the Kenosha, Wisconsin, plant. DATCP directed us to conduct an investigation into the possible presence of agricultural chemicals in soil and ground water at the Kenosha plant. The agricultural chemicals were used by previous owners and operators of the site.None of the identified contaminants have been used in association with Compass Minerals’ current site operations.We have conducted ongoing investigations of the soils and ground water at the Kenosha site and continue to provide the findings to DATCP. DATCP, in conjunction with the Wisconsin Department of Natural Resources, will determine whether any further investigation or remediation is necessary, or whether no further action is required.All investigations and mitigation activities to date, and 13 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K any potential future remediation work, are being conducted under the Wisconsin Agricultural Chemical Cleanup Program (“ACCP”), which would provide for reimbursement of some of the costs. We may seek participation by, or cost reimbursement from, other parties responsible for the presence of any agricultural chemicals found in soil and ground water at this site if we do not receive an acknowledgement of no further action and are required to conduct further investigation or remedial work that may not be fully reimbursable under the ACCP. Remediation at Third-Party Facilities - Along with impacting the sites at which we have operated, various third parties have alleged that our past operations have resulted in contamination to neighboring off-site areas or third-party facilities including third-party disposal facilities for regulated substances generated by our operating activities. CERCLA imposes liability, without regard to fault or to the legality of a party’s conduct, on certain categories of persons who are considered to have contributed to the release of “hazardous substances” into the environment. Under CERCLA, or its various state analogues, one party may potentially be required to bear more than its proportional share of cleanup costs at a site where it has liability if payments cannot be obtained from other responsible parties. We have entered into “de minimis” settlement agreements with the EPA with respect to several CERCLA sites, pursuant to which we have made one-time cash payments and received statutory protection from future claims arising from those sites. In some cases, however, such settlements have included “reopeners,” which could result in additional liability at such sites in the event of newly discovered contamination or other circumstances. At other sites for which we have received notice of potential CERCLA liability, we have provided information to the EPA that we believe demonstrates that we are not liable, and the EPA has not asserted claims against us with respect to such sites. In some instances, we have agreed, pursuant to orders from or agreements with appropriate governmental agencies or agreements with private parties, to undertake or fund investigations, some of which currently are in progress, to determine whether remedial action, under CERCLA or otherwise, may be required to address contamination. At other locations, we have entered into consent orders or agreements with appropriate governmental agencies to perform required remedial activities that will address identified site conditions. At present, we are not aware of any additional sites for which we expect to receive a notice from the EPA or any other party of potential CERCLA liability that would have a material effect on our financial condition, results of operations or cash flows.However, based on past operations, there is a potential that we may receive notices in the future for sites of which we are currently unaware or that our liability at currently known sites may increase.Expenditures for our known environmental liabilities and site conditions currently are not expected, individually or in the aggregate, to be material or have a material adverse effect on our business, financial condition, results of operations, or cash flows. ITEM 1A. RISK FACTORS You should carefully consider the following risks and all of the information set forth in this annual report on Form 10-K. The risks described below are not the only ones facing our company. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial may also materially and adversely affect our business, financial condition or results of operations. Risks Related to Our Business Mining, manufacturing and distribution operations are subject to a variety of risks and hazards, which may not be covered by insurance. The process of mining, manufacturing and distribution involves risks and hazards, including environmental hazards, industrial accidents, labor disputes, unusual or unexpected geological conditions or acts of nature.Our rock salt mines are located near bodies of water and industrial operations.These risks and hazards could lead to uncontrolled water intrusion or flooding or other events or circumstances, which could result in the complete loss of a mine or could otherwise result in damage or impairment to, or destruction of, mineral properties and production facilities, environmental damage, delays in mining and business interruption, and could result in personal injury or death.Our products are converted into finished goods inventories of salt and specialty fertilizer products and are stored in various locations throughout North America and the U.K.These inventories may become impaired either through accidents or obsolescence. Our salt mines located in Cote Blanche, Louisiana, and Goderich, Ontario, Canada, constitute approximately 75% of our total salt production capacity.These underground salt mines supply substantially all of the salt product necessary to support almost all of our North American highway deicing product line and significant portions of our consumer and industrial salt products.Although sales of our deicing products and profitability of the salt segment can vary from year to year due to weather variations in our markets, over the last three years, sales of highway deicing products have averaged approximately 40% of our consolidated sales.An extended production interruption or catastrophic event at either of these facilities could result in an inability to have product available for sale or to fulfill our highway deicing sales contracts and could have a material adverse effect on our financial condition, results of operations and cash flows. 14 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Although we evaluate our risks and carry insurance policies to mitigate the risk of loss where economically feasible, not all of these risks are reasonably insurable and our insurance coverage may contain limits, deductibles, exclusions and endorsements.We cannot assure you that our coverage will be sufficient to meet our needs in the event of loss.Such a loss may have a material adverse effect on the Company. Our operations are dependent on our rights and ability to mine our property and having renewed or received the required permits and approvals from third parties and governmental authorities. We hold numerous governmental, environmental, mining and other permits, water rights and approvals authorizing operations at each of our facilities. A decision by a third party or a governmental agency to deny or delay issuing a new or renewed permit or approval, or to revoke or substantially modify an existing permit or approval, could have a material adverse effect on our ability to continue operations at the affected facility. Certain organizations have challenged some of our permits for existing operations at our Ogden, Utah facility. There can be no assurance that existing permits will be upheld. Expansion of our existing operations is also predicated upon securing the necessary environmental or other permits, water rights or approvals, which we may not receive in a timely manner or at all.Furthermore, many of our facilities are located on land leased from governmental authorities.Expansion of these operations may require securing additional leases, which we may not obtain in a timely manner, or at all.Our leases generally require us to continue mining in order to retain the lease, the loss of which could adversely affect our ability to mine the associated reserves.In addition, our facilities are located near existing and proposed third-party industrial operations that could affect our ability to fully extract, or the manner in which we extract, the mineral deposits to which we have mining rights. We are currently working to expand our solar evaporation pond acreage at the Great Salt Lake, which requires both leases and permits from governmental authorities.The permitting process is both lengthy and complicated.We have held permits and leases to operate on approximately 45,000 acres for many years.We are currently seeking to acquire permits to operate on an additional 23,000 acres on which we have leases and for an additional 38,000 acres for which we have applied for leases.Certain organizations have challenged the process for granting leases and permits, including water rights, for this expansion project. The final scope of this phase of expansion will be determined following the U.S. Army Corps of Engineers’ comprehensive permitting process and our detailed engineering analysis.We do not expect to begin construction on any portion of the additional, undeveloped lands during the next year.There can be no assurance that we will be granted the necessary permits for all or any portion of these undeveloped lands nor, if received, that the lands will be developed to produce marketable product.As of December 31, 2010, total capital expenditures related to this project were $4.3 million. In addition, we are aware of an aboriginal land claim filed by The Chippewas of Nawash and the Chippewas of Saugeen (the “Chippewas”) in the Ontario Superior Court against The Attorney General of Canada and Her Majesty The Queen In Right of Ontario. The Chippewas claim that a large part of the land under Lake Huron was never conveyed by treaty and therefore belongs to the Chippewas. The land claimed includes land under which our Goderich mine operates and has mining rights granted to it by the government of Ontario. We are not a party to this court action. Similar claims are pending with respect to other parts of the Great Lakes by other aboriginal claimants. We have been informed by the Ministry of the Attorney General of Ontario that “Canada takes the position that the common law does not recognize aboriginal title to the Great Lakes and its connecting waterways.” We do not believe that this action will result in a material adverse financial effect on the Company. In some instances, we have received access rights or easements from third parties which allow for a more efficient operation than would exist without the access or easement.We do not believe any action will be taken to suspend these accesses or easements.However, no assurance can be made that a third party will not take any action to suspend the access or easement, nor that any such action would not be materially adverse to our results of operation or financial condition. Our business is capital-intensive, and the inability to fund necessary capital expenditures in order to develop or expand our operations could have an adverse effect on our growth and profitability. We intend to make significant capital expenditures over the next several years to expand our SOP production at our Great Salt Lake facility.Capital expenditures required for these projects may increase due to factors beyond our control.Although we currently finance most of our capital expenditures through cash provided by operations, we may depend on the availability of credit to fund future capital expenditures.We could have difficulty finding or obtaining the financing required to fund our capital expenditures, which could limit our expansion ability or increase our debt service requirements, which could have a material adverse effect on our cash flows and profitability. In addition, our credit agreement contains restrictive covenants related to financial metrics.We may pursue other financing arrangements, including leasing transactions as a method of financing our capital needs.If we are unable to obtain suitable financing, we may not be able to complete our expansion plans.A failure to complete our expansion plans could negatively impact our growth and profitability. New technology may reduce the demand for our products and adversely affect our operating results. The demand for our products may be adversely affected by advances in technology.More efficient application methods for salt and fertilizer may reduce demand.These new application methods as well as any future technological advances may have an adverse effect on our business, financial condition, results of operations and cash flows. 15 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K The seasonal demand for our products and the variations in our operations from quarter to quarter due to weather conditions may have an adverse effect on our results of operations and the price of our common stock. Our deicing product line is seasonal, with operating results varying from quarter to quarter as a result of weather conditions and other factors. On average, over the last three years, approximately 70% of our deicing product sales (or 37% of consolidated sales) occurred during the months of November through March when winter weather was most severe. Winter weather events are not predictable outside of a relatively short time frame, yet we must stand ready to deliver deicing products under our highway deicing contracts.As a result, we need to stockpile sufficient supplies of highway deicing salt in the last three fiscal quarters to meet estimated demand for the winter season. In addition, winter weather events can be influenced by climate change, weather cycles and other natural events. Any prolonged change in weather patterns in our relevant geographic markets could impact demand for our deicing products.Weather conditions that impact our highway deicing product line include temperature, levels of wintry precipitation, number of snowfall events and the potential for, and duration and timing of, snowfall or icy conditions in our relevant geographic markets. Lower than expected sales during the winter season could have a material adverse effect on our results of operations and the price of our common stock. Our SOP operating results are dependent in part upon conditions in the agriculture sector. The agriculture business can be affected by a number of factors, the most important of which, for U.S. growers, are weather patterns, field conditions (particularly during periods of traditionally high crop nutrients application) and quantities of crop nutrients imported to and exported from North America. Our ability to produce SOP at our solar evaporation ponds is dependent upon sufficient lake water levels and arid summer weather conditions. Extended periods of precipitation or a prolonged lack of sunshine would hinder the evaporation rate and hence our production levels, which may result in lower sales volumes and higher unit production costs. Additionally, our ability to harvest minerals through our evaporation ponds could be negatively impacted by any prolonged change in weather patterns leading to changes in mountain snowfall fresh water run-off that significantly impact lake levels or by increased rainfall during the summer months at our solar evaporation ponds at the Great Salt Lake. Customer expectations about future potash market prices and availability, agricultural economics, and customer application rates can have a significant effect on the demand for our specialty fertilizer product, which can affect our sales volumes and prices. When customers anticipate increased SOP selling prices or improving agricultural economics, they tend to accumulate inventories in advance, which may result in a delay in the realization of price increases for our products.In addition, customers may delay their purchases when they anticipate future SOP selling prices may remain constant or decline, or when they anticipate declining agricultural economics, which may adversely affect our sales volumes and selling prices.Customer expectations about the availability of SOP can have similar effects on sales volumes and prices. Growers are continually seeking to maximize their economic return, which may impact the application rates for potash products.Growers’ decisions regarding the application rate for potash, including whether to forgo application altogether, may vary based on many factors, including crop and potash prices and nutrient levels in the soil.Growers are more likely to increase application rates when crop prices are relatively high or when potash prices and soil nutrient levels are relatively low. Growers are more likely to reduce application rates or forgo application of potash when crop prices are relatively low and when potash prices and soil nutrient levels are relatively high.This variability can materially impact our sales prices and volumes. Our production process consumes large amounts of natural gas and electricity.Additionally, KCl is a raw material feedstock sometimes used to supplement our SOP solar harvest, produce some of our deicing products and sell for water conditioning applications.A significant interruption in the supply or an increase in the price of any of these products or services could have a material adverse effect on our financial condition or results of operations. Energy costs, primarily natural gas and electricity, represented approximately 10% of our total production costs in 2010. Natural gas is a primary fuel source used in the evaporated salt-production process. Our profitability is impacted by the price and availability of natural gas we purchase from third parties. We have a policy of hedging natural gas prices through the use of futures forward swap contracts. We have not entered into any long-term contracts for the purchase of natural gas. Our contractual arrangements for the supply of natural gas do not specify quantities and are automatically renewed annually unless either party elects not to do so. We do not have arrangements in place with back-up suppliers. In addition, potential climate change regulations or other carbon or emissions taxes could result in higher production costs for energy, which may be passed on to us, in whole or in part.A significant increase in the price of energy that is not recovered through an increase in the price of our products or covered through our hedging arrangements, or an extended interruption in the supply of natural gas or electricity to our production facilities, could have a material adverse effect on our business, financial condition, results of operations and cash flows. We can use KCl as a raw material feedstock in our SOP production process to supplement our solar harvest. We also use KCl as an additive to some of our consumer deicing products and to sell for water conditioning applications.We have purchased substantially all of our KCl under contracts where the pricing is typically determined by a formula and has been favorable to market prices until 2010.Large positive or negative price fluctuations can occur without a corresponding change in sales price to our customers.This could change the profitability of these products, which could materially affect our results of operations and cash flows.This could reduce the amount of blended deicing and water conditioning products we produce, which could adversely affect our results of operations and cash flows. 16 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Increasing costs or a lack of availability of transportation services could have an adverse effect on our ability to deliver products at competitive prices. Transportation and handling costs tend to be a significant component of the total delivered cost of sales for our products, particularly salt due to its relatively low production cost. The high relative cost of transportation tends to favor producers located near the customer. We contract bulk shipping vessels, barges, trucking and rail services to move salt from our production facilities to the distribution outlets and customers. In many instances, we have committed to deliver salt, under penalty of non-performance, up to nine months or more prior to producing and delivering the salt for delivery to our customers.A reduction in the dependability or availability of transportation services or a significant increase in transportation service rates could impair our ability to deliver our products economically to our customers and impair our ability to expand our markets. Competition in our markets could limit our ability to attract and retain customers, force us to continuously make capital investments, alter supply levels and put pressure on the prices we can charge for our products. Additionally, with regard to our specialty fertilizer product, economic conditions in the agriculture sector, and supply and demand imbalances for competing potash products can also impact the price of or demand for our products. We encounter competition in all areas of our business. Some of our competitors are privately-held companies and therefore information about these companies may be difficult to obtain, which may hinder us competitively.Competition in our product lines is based on a number of considerations, including product quality and performance, transportation costs (especially in salt distribution), brand reputation, price, and quality of customer service and support. Many of our customers attempt to reduce the number of vendors from which they purchase in order to increase their efficiency.Our customers increasingly demand a broad product range and we must continue to develop our expertise in order to manufacture and market these products successfully. To remain competitive, we will need to invest continuously in manufacturing, marketing, customer service and support and our distribution networks. We may not have sufficient resources to continue to make such investments or maintain our competitive position. We may have to adjust the prices of some of our products to stay competitive. Additionally, a significant portion of our specialty fertilizer business is dependent upon international sales, which accounted for approximately 37% of SOP sales volumes in 2010.We face intense global competition from SOP and other potash producers, and new competitors may enter the markets in which we sell at any time.Changes in potash competitors’ production or marketing focus could have a material impact on our business.Some of our competitors may have greater financial and other resources than we do. KCl is the least expensive form of potash fertilizer based on the concentration of potassium oxide and, consequently, it is the most widely used potassium source for most crops.SOP is utilized by growers for many high-value crops, especially crops for which low-chloride content fertilizers improve quality and yield.Economic conditions for agricultural products can affect the type and amount of crops grown as well as the type of fertilizer product used.Potash is a commodity, and consequently, it is a highly competitive industry affected by global supply and demand.When the demand and price of potash are high, competitors are more likely to increase their production.Competitors may also expand their future production capacity of potash or new facilities may also be built by new market participants, both of which could impact available supplies.An over-supply of either type of potash product domestically or world-wide could unfavorably impact the sales prices we can charge for our specialty potash fertilizer, as a large price disparity between potash products could cause growers to choose a less-expensive alternative. If we cannot successfully complete acquisitions or integrate acquired businesses, our growth may be limited and our financial condition adversely affected. Our business strategy includes supplementing internal growth by pursuing acquisitions of complementary businesses. We may be unable to identify suitable businesses to acquire. We compete with other potential buyers for the acquisition of other complementary businesses. Competition and regulatory considerations may result in fewer acquisition opportunities. If we cannot complete acquisitions, our growth may be limited and our financial condition may be adversely affected. The information we obtain about an acquisition target may be limited and there can be no assurance that an acquisition will perform as expected or positively impact our financial performance.Additionally, we may not be able to successfully integrate the acquired businesses.Any potential acquisition involves risk, including the ability to effectively integrate the acquired technologies, operations and personnel into the business, the diversion of management’s attention and capital from other areas of the business, and the impact of debt obligations resulting from the acquisition. Our business is dependent upon highly skilled personnel, and the loss of key personnel may have a material adverse effect on our results of operations. The success of our business is dependent on our ability to attract and retain highly skilled managers and other personnel. We cannot assure you that we will be able to attract and retain the personnel necessary for the efficient operation of our business. The loss of the services of key personnel or the failure to attract additional personnel, as needed, could have a material adverse effect on our results of operations and could lead to higher labor costs or the use of less-qualified personnel. We do not currently maintain “key person” life insurance on any of our key employees. If we cannot successfully negotiate new collective bargaining agreements, we may experience significant increases in the cost of labor or a disruption in our operations. Labor costs, including benefits, represent approximately 33% of our total production costs in 2010.As of December 31, 2010, we had 1,776 employees, of which 890 are employed in the U.S., 715 in Canada and 171 in the U.K. Approximately 30% of our U.S. workforce and 50% of our global workforce is represented by labor unions. Of our nine material collective bargaining agreements, five will expire in 2011, two will expire in 2012 and two will expire in 2013. Although the terms of a new collective bargaining agreement have not been reached with the union at Cote 17 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Blanche, we continue to operate the mine at full capacity.Approximately 10% of our workforce is employed in Europe where trade union membership is common. Although we believe that our employee relations are satisfactory, they can be affected by general economic, financial, competitive, legislative, political and other factors beyond our control.We cannot assure you that we will be successful in negotiating new collective bargaining agreements, that such negotiations will not result in significant increases in the cost of labor or that a breakdown in such negotiations will not result in the disruption of our operations. Environmental laws and regulation may subject us to significant liability and require us to incur additional costs in the future. We are subject to numerous business, environmental, health and safety laws and regulations in the countries in which we do business, including laws and regulations relating to land reclamation and remediation of hazardous substance releases, and discharges to soil, air and water with which we must comply to effectively operate our business.Environmental laws and regulations with which we currently comply may become more stringent and require material expenditures for continued compliance.Environmental remediation laws such as CERCLA, impose liability, without regard to fault or to the legality of a party’s conduct, on certain categories of persons (known as “potentially responsible parties” or” “PRPs”) who are considered to have contributed to the release of “hazardous substances” into the environment. Although we are not currently incurring material liabilities pursuant to CERCLA, in the future we may incur material liabilities under CERCLA and other environmental cleanup laws, with regard to our current or former facilities, adjacent or nearby third-party facilities, or off-site disposal locations. Under CERCLA, or its various state analogues, one party may, under some circumstances, be required to bear more than its proportional share of cleanup costs at a site where it has liability if payments cannot be obtained from other responsible parties. Liability under these laws involves inherent uncertainties. Violations of environmental, health and safety laws are subject to civil, and in some cases, criminal sanctions. In the past, we have received notices from governmental agencies that we may be a PRP at certain sites under CERCLA or other environmental cleanup laws. In some cases, we have entered into “de minimis” settlement agreements with the U.S. with respect to certain CERCLA sites, pursuant to which we have made one-time cash payments and received statutory protection from future claims arising from those sites. At other sites for which we have received notice of potential CERCLA liability, we have provided information to the EPA that we believe demonstrates that we are not liable and the EPA has not asserted claims against us with respect to such sites. In some instances, we have agreed, pursuant to consent orders or agreements with the appropriate governmental agencies, to undertake investigations, which currently are in progress, to determine whether remedial action may be required to address such contamination. At other locations, we have entered into consent orders or agreements with appropriate governmental agencies to perform remedial activities that will address identified site conditions. At present, we are not aware of any additional sites for which we expect to receive a notice from the EPA of potential CERCLA liability that would have a material effect on our financial condition or results of operations. However, based on past operations, there is a potential that we may receive such notices in the future for sites of which we are currently unaware. We currently do not expect our known environmental liabilities and site conditions, individually or in the aggregate, to have a material adverse impact on our financial position. However, material expenditures could be required in the future to remediate the contamination at these or at other current or former sites. We have also developed alternative mine uses. For example, we sold an excavated portion of our salt mine in the U.K. to a subsidiary of Veolia, a business with operations in the waste management industry.That business is permitted by the jurisdictional environmental agency to dispose of certain stable types of hazardous waste in the area of the salt mine owned by them. We believe that the mine is stable and provides a secure disposal location separate from our mining and records management operations. However, we recognize that any temporary or permanent storage of hazardous waste may involve risks to the environment. Although we believe that we have taken these risks into account during our planning process, and Veolia is required by U.K. statute to maintain adequate security for any potential closure obligation, it is possible that material expenditures could be required in the future to further reduce this risk or to remediate any future contamination. Continued government and public emphasis on environmental issues, including climate change, can be expected to result in increased future investments for environmental controls at ongoing operations, which would be charged against income from future operations. The U.S. has promulgated reporting requirements for the regulation of greenhouse gas emissions and federal climate change legislation is possible in the future in the U.S. while Canada has already committed to reducing greenhouse gas emissions.Future environmental laws and regulations applicable to our operations may require substantial capital expenditures and may have a material adverse effect on our business, financial condition and results of operations. For more information, see Item 1, “Business – Environmental, Health and Safety Matters.” Our business is subject to numerous laws and regulations with which we must comply in order to operate our business and obtain contracts with governmental entities. Our highway deicing customers principally consist of municipalities, counties, states, provinces and other governmental entities in North America and the U.K.This product line represented approximately 48% of our annual sales in 2010.We are required to comply with numerous laws and regulations administered by federal, state, local and foreign governments relating to, but not limited to, the production, transporting and storing of our products as well as the commercial activities conducted by our employees and our agents.Failure to comply with applicable laws and regulations could preclude us from conducting business with governmental agencies and lead to penalties, injunctions, civil remedies or fines. 18 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K In 2010, the U.S. government enacted comprehensive health care reform legislation.The legislation’s provisions include, among other things, guaranteed coverage for employees that meet minimum requirements, and impact the types of coverage and the level of benefits provided.The legislation began to be phased-in in 2010 and will continue over the next several years.Due to the complexity of the legislation, it is difficult to ascertain the impact on the Company however, we may incur additional material costs and the law may require changes in the way we conduct our business. The Canadian government’s past proposal to regulate the use of road salt could have a material adverse effect on our business, including reduced sales and the incurrence of substantial costs and expenditures. In 2001, the Canadian government released a Priority Substances List Assessment Report for road salts. This report found that use of road salts may cause adverse effects to the environment. Based on this report, the Minister of Environment proposed regulating road salt under the Canadian Environmental Protection Act. Canada’s federal cabinet did not take final action with respect to this regulatory proposal. In lieu of any regulatory action, in 2004, Environment Canada published a Code of Practice to serve as voluntary guidelines for users of road salts. The Code of Practice requires large users of road salts across Canada develop salt management plans. On a provincial level, in its 2006–2007 Annual Report, the Environmental Commissioner of Ontario recommended, along with other items, the development of a comprehensive, mandatory, province-wide road salts management strategy.We do not believe that these activities have had or will have a material direct effect on us, but further development of salt management plans and road salts management strategies could lead to changes in the application or amount of road salts used in Canada, particularly in Ontario. As noted in the 2001 report, the use of road salts and other deicing agents “is an important component of strategies to keep roadways open and safe during the winter and minimize traffic crashes, injuries and mortality under icy and snowy conditions.” Since the dissemination of the 2001 report, we have attempted to work more closely with the Canadian government as well as provinces and municipalities to better manage the storage and use of our road salts. We cannot predict whether road salts would be subject to future regulation. Standardized guidelines for the storage and use of road salts or any alternate deicing products may cause us to encounter reduced sales and incur substantial costs and expenses that could have a material adverse effect on our business, financial condition and results of operations. In addition, although we are not aware of any similar regulatory proposals governing road salts in either the U.S. or the U.K., we cannot guarantee that such proposals will not arise. Our intellectual property may be misappropriated or subject to claims of infringement. We protect our intellectual property rights primarily through a combination of patent, trademark, and trade secret protection. We have obtained patents on some of our products and processes, and from time to time we file new patent applications.Our patents, which vary in duration, may not preclude others from selling competitive products or using similar production processes.We cannot assure you that pending applications for protection of our intellectual property rights will be approved.Many of our important brand names are registered as trademarks in the U.S. and foreign countries.These registrations can be renewed if the trademark remains in use.These trademark registrations may not prevent our competitors from using similar brand names.We also rely on trade secret protection to guard confidential unpatented technology and when appropriate, we require that employees and third-party consultants or advisors enter into confidentiality agreements. These agreements may not provide meaningful protection for our trade secrets, know-how or other proprietary information in the event of any unauthorized use, misappropriation or disclosure.It is possible that our competitors could independently develop the same or similar technology or otherwise obtain access to our unpatented technology.If we are unable to maintain the proprietary nature of our technologies, we may lose the competitive advantage provided by our intellectual property. As a result, our results of operations may be adversely affected.Additionally, third parties may claim that our products infringe their patents or other proprietary rights and seek corresponding damages or injunctive relief. Economic and other risks associated with international sales and operations could adversely affect our business, including economic loss and have a negative impact on earnings. Since we produce and sell our products primarily in the U.S., Canada and the U.K., our business is subject to risks associated with doing business internationally. Our sales outside the U.S., as a percentage of our total sales, were 29% for the year ended December 31, 2010. Accordingly, our future results could be adversely affected by a variety of factors, including: · changes in foreign currency exchange rates; · exchange controls; · tariffs, other trade protection measures and import or export licensing requirements; · potentially negative consequences from changes in tax laws; · differing labor regulations; · requirements relating to withholding taxes on remittances and other payments by subsidiaries; · restrictions on our ability to own or operate subsidiaries, make investments or acquire new businesses in these jurisdictions; · restrictions on our ability to repatriate dividends from our subsidiaries; and · changes in regulatory requirements. Fluctuations in the value of the U.S. dollar relative to the Canadian dollar or British pound sterling may adversely affect our results of operations. Because our consolidated financial results are reported in U.S. dollars, the translation into U.S. dollars of sales or earnings can result in a significant increase or decrease in the reported amount of those sales or earnings. In addition, our 19 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K debt service requirements are primarily in U.S. dollars even though a significant percentage of our cash flow is generated in Canadian dollars and pounds sterling. Significant changes in the value of Canadian dollars and pounds sterling relative to the U.S. dollar could have a material adverse effect on our financial condition and our ability to meet interest and principal payments on U.S. dollar-denominated debt. In addition to currency translation risks, we incur currency transaction risk whenever we or one of our subsidiaries enter into either a purchase or a sales transaction using a currency other than the local currency of the transacting entity. Given the volatility of exchange rates, we cannot assure you that we will be able to effectively manage our currency transaction and/or translation risks. It is possible that volatility in currency exchange rates could have a material adverse effect on our financial condition or results of operations. We have experienced and expect to experience economic loss and a negative impact on earnings from time to time as a result of foreign currency exchange rate fluctuations. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Effects of Currency Fluctuations and Inflation”, and “Quantitative and Qualitative Disclosures About Market Risk.” Our overall success as a global business depends, in part, upon our success in differing economic and political conditions. We cannot assure you that we will continue to succeed in developing and implementing policies and strategies that are effective in each location where we do business. Our indebtedness could adversely affect our financial condition and impair our ability to operate our business.Furthermore, CMI is a holding company with no operations of its own and is dependent on its subsidiaries for cash flows. As of December 31, 2010, Compass Minerals had $486.7 million of outstanding indebtedness, including $97.7 million of senior notes (“8% Senior Notes”) and approximately $389.0 million of borrowings under three senior secured term loan tranches.Our indebtedness could have important consequences, including the following: · it may limit our ability to borrow money or sell stock to fund our working capital, capital expenditures and debt service requirements; · it may limit our flexibility in planning for, or reacting to, changes in our business; · we may be more highly leveraged than some of our competitors, which may place us at a competitive disadvantage; · it may make us more vulnerable to a downturn in our business or the economy; · it may require us to dedicate a substantial portion of our cash flow from operations to the repayment of our indebtedness, thereby reducing the availability of our cash flow for other purposes; and · it may materially and adversely affect our business and financial condition if we are unable to service our indebtedness or obtain additional financing, as needed. Although our operations are conducted through our subsidiaries, none of our subsidiaries is obligated to make funds available to CMI for payment on our 8% Senior Notes or to pay dividends on our capital stock. Accordingly, CMI’s ability to make payments on our 8% Senior Notes and distribute dividends to our stockholders is dependent on the earnings and the distribution of funds from our subsidiaries to CMI, and our compliance with the terms of our senior secured credit facilities, including the total leverage ratio and interest coverage ratio.We must also comply with the terms of our indenture, which limits the amount of dividends we can pay to our stockholders.We cannot assure you that we will remain in compliance with these ratios nor can we assure you that the agreements governing the current and future indebtedness of our subsidiaries will permit our subsidiaries to provide CMI with sufficient dividends, distributions or loans to fund scheduled interest and principal payments on the 8% Senior Notes, when due. If we consummate an acquisition, our debt service requirements could increase. Furthermore, we may need to refinance all or a portion of our indebtedness on or before maturity, however we cannot assure you that we will be able to refinance any of our indebtedness on commercially reasonable terms or at all. An increase in interest rates would have an adverse effect on our interest expense under our senior secured credit facilities.Additionally, the restrictive covenants in the agreements governing our indebtedness may limit our ability to pursue our business strategies or may require accelerated payments on our debt. We pay variable interest on our senior secured credit facilities based on LIBOR or the alternate base rate.As of December 31, 2010, $50 million of our variable rate borrowings totaling $389.0 million has been hedged through an interest rate swap agreement.In March 2011, our interest rate swap agreement will expire and the related debt will no longer be hedged.Significant increases in interest rates will adversely affect our cost of debt for the portion that has not been hedged. Our senior secured credit facilities and indebtedness limit our ability and the ability of our subsidiaries, among other things, to: · incur additional indebtedness or contingent obligations; · pay dividends or make distributions to our stockholders; · repurchase or redeem our stock; · make investments; · grant liens; · enter into transactions with our stockholders and affiliates; 20 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K · sell assets; and · acquire the assets of, or merge or consolidate with, other companies. Our senior secured credit facilities require us to maintain financial ratios. These financial ratios include an interest coverage ratio and a total leverage ratio. Although we have historically been able to maintain these financial ratios, we may not be able to maintain these ratios in the future. Covenants in our senior secured credit facilities may also impair our ability to finance future operations or capital needs or to enter into acquisitions or joint ventures or engage in other favorable business activities. If we default under our senior secured credit facilities, the lenders could require immediate payment of the entire principal amount.A default includes nonpayment of principal, interest, fees or other amounts when due; a change of control; default under agreements governing our other indebtedness in which the principal amount exceeds $30,000,000; material judgments in excess of $30,000,000; failure to provide timely audited financial statements; or inaccuracy of representations and warranties. Any default under our senior secured credit facilities or agreements governing our other indebtedness could lead to an acceleration of principal payments under our other debt instruments that contain cross-acceleration or cross-default provisions. If the lenders under our senior secured credit facilities would require immediate repayment, we would not be able to repay them and also repay our other indebtedness in full. Our ability to comply with these covenants and restrictions contained in our senior secured credit facilities and other agreements governing our other indebtedness may be affected by changes in the economic or business conditions or other events beyond our control. Economic conditions and credit and capital markets could impair our ability to operate our business and implement our strategies. The Company, our customers and suppliers depend on the availability of credit to operate.The economic downturn resulted in a tightening of the credit markets and has reduced the availability of credit to borrowers worldwide.Economic conditions could adversely affect the cash flows of our customers (including state, provincial and other local governmental entities) and the availability of credit for all parties, including the Company.Our customers may not be able to purchase our products or there may be delays in payment or nonpayment for delivered products, which would negatively impact our revenues, cash flows and profitability. Our banks may become insolvent, which would jeopardize cash deposits in excess of the federally insured amounts as well as limit our access to credit.In addition, we are subject to the risk that the counterparties to our interest rate swap and natural gas swap agreements may not be able to fulfill their obligations, which could adversely impact our consolidated financial statements. Our tax liabilities are based on existing tax laws in our relevant tax jurisdictions and include estimates.Changes in tax laws or estimates could adversely impact our future profitability and cash flows. We file U.S., Canadian and U.K. tax returns with federal and local taxing jurisdictions.Developing our provision for income taxes and analyzing our potential tax exposure items requires significant judgment and assumptions as well as a thorough knowledge of the tax laws in various jurisdictions. We are subject to audit by various taxing authorities and we may be assessed additional taxes during an audit.We regularly assess the likely outcomes of these audits, including any appeals, in order to determine the appropriateness of our tax provision. However, there can be no assurance that the actual outcomes of these audits or appeals will approximate our estimates and the outcomes could have a material impact on our net earnings or financial condition. Our future effective tax rate could be adversely affected by changes in the mix of earnings in countries with differing statutory tax rates, changes in the valuation of deferred tax assets and liabilities, changes in tax laws and the discovery of new information in the course of our tax return preparation process. In particular, the carrying value of deferred tax assets, which are predominantly in the U.S., is dependent on our ability to generate future taxable income in the U.S. Canadian tax authorities issued a tax reassessment for years 2002-2004 in the fourth quarter of 2009, which are under audit, challenging tax positions claimed by one of the Company’s Canadian subsidiaries.We have disputed this reassessment and plan to continue to work through the appropriate authorities in Canada to resolve the dispute.However, there is a reasonable possibility that the ultimate resolution of this dispute and any related disputes for other open tax years will be materially higher or lower than the amounts reserved.In connection with the dispute, customary local regulations have required us to post security of $36 million in the form of a $27 million performance bond and $9 million of cash (both submitted in early 2010), which when combined, represent the total amount in dispute, plus interest through the end of 2009.We entered into a subsequent agreement with the Canadian taxing authority to pay the interest associated with the performance bond in January of each year until the dispute has been resolved.In 2010, the Canadian taxing authority also issued an additional tax reassessment related to the 2005 tax year of $5.1 million, including interest through 2010. This reassessment only addressed one of the positions being disputed and therefore, we may receive an additional reassessment related to the 2005 tax year.We may be required by the same local regulations to post additional security related to the 2005 reassessment and for any future reassessments issued by the Canadian tax authority in the form of cash, letters of credit, performance bonds, asset liens or other arrangements agreeable with the tax authorities. Increases in costs of our defined benefit plan may reduce our profitability and cash flows. The Company has a defined benefit pension plan for certain of its U.K. employees. This plan was closed to new participants in 1992 and future benefits ceased to accrue for the remaining active employee participants in the plan beginning in December 2008.We may experience significant increases in costs as a result of economic factors, which are beyond our control.Changes in assumptions used to calculate pension expense, and the funded or underfunded balance in the plan may have an unfavorable impact on our costs and increase future funding contributions. 21 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Risks Related to Our Common Stock Our common stock price may be volatile. Our common stock price may fluctuate in response to a number of events, including, but not limited to: · our quarterly and annual operating results; · weather conditions that impact our highway and consumer deicing product sales or SOP production levels and product sales; · future announcements concerning our business; · changes in financial estimates and recommendations by securities analysts; · changes and developments affecting internal controls over financial reporting; · actions of competitors; · market and industry perception of our success, or lack thereof, in pursuing our growth strategy; · changes in government and environmental regulation; · changes and developments affecting the salt or potash fertilizer industries; · general market, economic and political conditions; and · natural disasters, terrorist attacks and acts of war. We may be restricted from paying cash dividends on our common stock in the future. We currently declare and pay regular quarterly cash dividends on our common stock. Any payment of cash dividends will depend upon our financial condition, earnings, legal requirements, restrictions in our debt agreements and other factors deemed relevant by our board of directors. The terms of our senior secured credit facilities limit regular annual dividends to $80 million plus 50% of the preceding year net income, as defined, and may restrict us from paying cash dividends on our common stock if our total leverage ratio exceeds 4.50x (actual ratio of 1.7x as of December 31, 2010) or if a default or event of default has occurred and is continuing under the facilities. The terms of our indenture may also restrict us from paying cash dividends on our common stock. The payment of a cash dividend on our common stock is considered a restricted payment under our indenture and we are restricted from paying any cash dividend in excess of $60 million on our common stock unless we satisfy minimum requirements with respect to our cumulative consolidated net income (plus any additional cash proceeds received upon the issuance of our common stock). We cannot assure you that the agreements governing our current and future indebtedness, including our senior secured credit facilities, will permit us to pay dividends on our common stock. Shares eligible for future sale may adversely affect our common stock price. Sales of substantial amounts of our common stock in the public market, or the perception that these sales may occur, could cause the market price of our common stock to decline. This could also impair our ability to raise additional capital through the sale of our equity securities. We are authorized to issue up to 200,000,000 shares of common stock, as of December 31, 2010, of which 32,809,255 shares of common stock were outstanding and 803,557 shares were issuable upon the exercise of outstanding stock options, issuance of earned deferred stock units and vesting of restricted stock units.We cannot predict the size of future issuances of our common stock or the effect, if any, that future sales and issuances of shares of our common stock would have on the market price of our common stock. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 22 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K ITEM 2. PROPERTIES Information regarding our plant and properties is included in Item 1, “Business,” of this report. ITEM 3. LEGAL PROCEEDINGS The Company from time to time is involved in various routine legal proceedings. These primarily involve commercial claims, product liability claims, personal injury claims and workers’ compensation claims. We cannot predict the outcome of these lawsuits, legal proceedings and claims with certainty. Nevertheless, we believe that the outcome of these proceedings, even if determined adversely, would not have a material adverse effect on our business, financial condition, results of operations and cash flows. In addition, The Mosaic Company, a former owner of the Company, has agreed to indemnify us against certain legal matters. We have become aware of an aboriginal land claim filed by the Chippewas in the Ontario Superior Court against The Attorney General of Canada and Her Majesty The Queen In Right of Ontario. The Chippewas claim that a large part of the land under Lake Huron was never conveyed by treaty and therefore belongs to the Chippewas. The land claimed includes land under which our Goderich mine operates and has mining rights granted to it by the government of Ontario. We are not a party to this court action. Similar claims are pending with respect to other parts of the Great Lakes by other aboriginal claimants. We have been informed by the Ministry of the Attorney General of Ontario that, “Canada takes the position that the common law does not recognize aboriginal title to the Great Lakes and its connecting waterways.” We do not believe that this action will result in a material adverse financial effect on the Company. ITEM 4. [REMOVED AND RESERVED] None. Executive Officers of the Registrant The following table sets forth the name, age and position of each person who is an executive officer as of December 31, 2010. Name Age Position Angelo C. Brisimitzakis 52 President, Chief Executive Officer and Director Ronald Bryan 58 Vice President and General Manager of Great Salt Lake Minerals and Compass Minerals U.K. Gerald Bucan 47 Vice President and General Manager, Consumer and Industrial Keith E. Clark 55 Vice President and General Manager, North American Highway David J. Goadby 56 Vice President of Strategic Development Rodney L. Underdown 44 Vice President, Chief Financial Officer, Treasurer and Secretary Angelo C. Brisimitzakis joined CMP as President and Chief Executive Officer in May 2006.Prior to joining CMP, Dr. Brisimitzakis was employed by Great Lakes Chemical Corporation from 1998 to 2005 where he most recently served as Executive Vice President and General Manager of flame retardants and performance products following his position of Vice President, Global Supply Chain.Prior to that Dr. Brisimitzakis served 14 years with General Electric Corporation where he held leadership positions in sales, technology, business development, supply chain and business management functions. Ronald Bryan has served as Vice President and General Manager of Salt Union Ltd., our U.K. subsidiary, since October of 2006 and Vice President and General Manager of CMP’s sulfate of potash business unit since January 2005. Mr. Bryan joined CMP in June 2003 as Vice President — Sales and Marketing, Highway Deicing. Prior to his career at CMP, Mr. Bryan was employed by Borden Chemical and Plastics, where he most recently served as Senior Vice President — Commercial. Gerald Bucan joined CMP as Vice President and General Manager, Consumer and Industrial in November 2007.Prior to joining CMP, Mr. Bucan held positions of Vice President and General Manager of the Deli division of ConAgra Foods’ Refrigerated Meats operating company in 2006, and Corporate Vice President of Program Management for Federated Group, Inc. from 2003 through 2005. 23 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Keith E. Clark has served as the Vice President and General Manager, North American Highway for CMP since January 2008.Prior to this position, he served as General Manager, Consumer and Industrial for CMP since August 2004. He served as the Vice President and General Manager of CMG’s consumer and industrial business unit since August 1997, when North American Salt Company, a subsidiary of CMP, was under the management of Harris Chemical Group. David J. Goadby was named Vice President – Strategic Development for CMP in October 2006.Prior to this position, he served as Vice President of CMP since August 2004, Vice President of CMG since February 2002 and as the Managing Director of Salt Union Ltd., our U.K. subsidiary, since April 1994, under the management of Harris Chemical Group. Rodney L. Underdown was appointed Chief Financial Officer of CMP in December 2002, has served as a Vice President of CMP since May 2002. Mr. Underdown served as the Chief Financial Officer of CMG since February 2002 and Vice President, Finance of CMG since November 2001. Mr. Underdown was appointed CMP’s Secretary in August 2005 and Treasurer in May 2006.Prior to that, Mr. Underdown was a Vice President of Finance for the Salt Division of CMG’s former parent company from June 1998. 24 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES PRICE RANGE OF COMMON STOCK Our common stock, $0.01 par value, trades on the New York Stock Exchange under the symbol “CMP”. The following table sets forth the high and low closing prices per share for the four quarters ended December 31, 2010 and 2009: First Second Third Fourth Low $ High Low $ High HOLDERS On February 17, 2011, the number of holders of record of our common stock was 41. DIVIDEND POLICY We intend to pay quarterly cash dividends on our common stock. The declaration and payment of future dividends to holders of our common stock will be at the discretion of our board of directors and will depend upon many factors, including our financial condition, earnings, legal requirements, restrictions in our debt agreements and other factors our board of directors deems relevant.See Item 1A, “Risk Factors – We may be restricted from paying cash dividends on our common stock in the future.” The Company paid quarterly dividends totaling $1.56 and $1.42 per share in 2010 and 2009, respectively. On February 11, 2011, our board of directors declared a quarterly cash dividend of $0.45 per share on our outstanding common stock, an increase of 15% from the quarterly cash dividends paid in 2010 of $0.39 per share. The dividend will be paid on March 15, 2011 to stockholders of record as of the close of business on March 1, 2011. 25 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K ITEM 6. SELECTED FINANCIAL DATA The information included in the following table should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the Consolidated Financial Statements and accompanying Notes thereto included elsewhere in this annual report. Selected Financial Data FortheYearEndedDecember31, (Dollars in millions, except share data) Statement of Operations Data: Sales $ Shipping and handling cost Product cost (1) Depreciation, depletion and amortization Selling, general and administrative expenses Operating earnings Interest expense Net earnings from continuing operations Net earnings available for common stock Share Data: Weighted-average common shares outstanding (in thousands): Basic Diluted Net earnings from continuing operations per share: Basic $ Diluted Cash dividends declared per share Balance Sheet Data (at year end): Total cash and cash equivalents $ Total assets Total debt Other Financial Data: Ratio of earnings to fixed charges (2) x x x x x “Product cost” is presented exclusive of depreciation, depletion and amortization. For the purposes of computing the ratio of earnings to fixed charges, earnings consist of earnings from continuing operations before income taxes and fixed charges. Fixed charges consist of interest expense excluding amounts allocated to discontinued operations, including the amortization of deferred debt issuance costs and the interest component of our operating rents. 26 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The statements in this discussion regarding the industry outlook, our expectations for the future performance of our business, and the other non-historical statements in this discussion are forward-looking statements. These forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, the risks and uncertainties described in Item 1A, “Risk Factors.” You should read the following discussion together with Item 1A, “Risk Factors” and the Consolidated Financial Statements and Notes thereto included elsewhere in this annual report on Form 10-K. COMPANY OVERVIEW Based in the Kansas City metropolitan area, Compass Minerals is a leading producer of minerals, including salt, sulfate of potash specialty fertilizer (“SOP”) and magnesium chloride. As of December 31, 2010, we operated 11 production and packaging facilities, including the largest rock salt mine in the world in Goderich, Ontario Canada and the largest rock salt mine in the U.K. in Winsford, Cheshire.In addition, we operate a records management business utilizing excavated areas of our Winsford salt mine with two other locations in London, U.K., which provide services to businesses throughout the U.K.Our solar evaporation facility located in Ogden, Utah is the largest solar salt production site in North America.Our salt business consists of sodium chloride and magnesium chloride, which is used for highway deicing, dust control, consumer deicing, water conditioning, consumer and industrial food preparation, and agricultural and industrial applications.In addition, we are North America’s leading producer of sulfate of potash (“SOP”), which is used in the production of specialty fertilizers for high-value crops and turf. Salt is indispensable and enormously versatile with more than 14,000 reporteduses. In addition, there are no known cost-effective alternatives for most uses. As a result, our cash flows from salt have not been materially impacted by a variety of economic cycles. We are among the lowest-cost salt producers in our markets because our salt deposits are high-grade quality and among the most extensive in the world, and because we use effective mining techniques and efficient production processes.Since the highway deicing business accounts for nearly half of our annual sales, our business is seasonal and results will vary depending on the severity of the winter weather in our markets. The severity of the winter seasons has varied considerably over the last three years.In the markets we serve, the winter weather was very severe in 2008, followed by milder than normal winter weather throughout 2009 and milder than normal winter weather in our North American markets in the first quarter of 2010, while winter weather in the fourth quarter of 2010 was near normal.Not only does the weather affect our highway and consumer and industrial deicing salt sales volumes and resulting gross profit, but it also impacts our inventory levels, which influence production volume, the resulting cost per ton, and ultimately our profit margins. Our SOP plant, the largest in North America and one of only three SOP production operations in the world, utilizes naturally occurring brines in its production process.In addition, we acquired Big Quill Resources, Inc., Canada’s leading SOP producer, in January 2011 which is expected to add 40,000 tons to our SOP capacity.Our domestic sales of SOP are concentrated in the Western and Southeastern U.S. where the crops and soil conditions favor the use of low-chloride potassium nutrients, such as SOP.Consequently, weather patterns and field conditions in these locations can impact the amount of specialty fertilizer sales volumes.Additionally, the demand for and market price of SOP is affected by the broader potash market.The potash market is influenced by many factors such as world grain and food supply, changes in consumer diets, general levels of economic activity, governmental food programs, and governmental agriculture and energy policies around the world.Economic factors may impact the amount or type of crop grown in certain locations, or the type of fertilizer product used.High-value or chloride-sensitive crop yields and/or quality tend to decline when alternative fertilizers are used. Throughout much of 2008, the demand for potassium nutrients for crops exceeded the available supply, which contributed to a substantial increase in the market price for potash, including SOP.Demand for these products waned in the fourth quarter of 2008 and remained suppressed through 2009, as the broader agricultural industry dealt with a global economic slowdown, reduced credit availability and the reluctance of fertilizer customers to purchase potash at historically high prices. Beginning in the first quarter of 2010, we began to experience a rebound in potash demand.Potassium chloride (“KCl”) market pricing declined throughout 2009 and into early 2010 from prices experienced at the end of 2008.However, market prices for KCl have stabilized during 2010 at levels which are well above historical levels though below the levels seen at the end of 2008.These same factors have similarly influenced SOP market pricing, which has historically been sold at prices above KCl market pricing, and the resulting average price of our SOP has fluctuated dramatically in recent years.We expect SOP pricing to continue to retain a premium to KCl. We contract bulk shipping vessels, barge, trucking and rail services to move products from our production facilities to distribution outlets and customers.Our North American salt mines and SOP production facilities are near either water or rail transport systems, which reduces our shipping and handling costs. However, shipping and handling costs still account for a relatively large portion of the total delivered cost of our products.The tightening of available transportation services together with higher fuel costs led to an increase in our per ton shipping and handling costs through 2008.Declining oil-based fuel costs beginning late in 2008 and continuing through much of 2009 contributed to lower per ton shipping and handling costs in 2009 when compared to 2008. However, oil-based fuel costs increased in 2010 when compared with 2009 but are still below levels experienced in 2008. Manpower costs, energy costs, packaging, and certain raw material costs, particularly KCl, a deicing and water conditioning agent and feedstock, that can be used to make a portion of our sulfate of potash fertilizer product, are also significant.The Company’s production workforce is typically represented by labor unions with multi-year collective bargaining agreements.Miners 27 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K at our Cote Blanche mine took part in a strike from April 7 to June 15, 2010 relating to shift scheduling and wages. The strike resulted in additional direct incremental costs of approximately $1.3 million in the second quarter of 2010.In addition, we had lower salt production in 2010 at both our Cote Blanche and Goderich mines and certain consumer and industrial salt plants.A portion of the reduced salt production related to deicing product inventory management following a mild winter in our primary service area.In addition, the strike at our Cote Blanche mine in the second quarter of 2010, the impact of the expansion project at our Goderich mine, which included a two-month delay in equipment installation in the third quarter of 2010 and the unplanned repairs and maintenance activities late in the year at both North American rock salt mines, significantly reduced salt production volumes throughout 2010.These 2010 events resulted in significantly higher per-unit production costs, especially for mined rock salt, when compared to our prior year and historical costs, a portion of which remain in inventory at the end of 2010.Therefore, we expect higher per-unit costs to persist through the 2010-2011 winter season.Our energy costs result from the consumption of electricity with relatively stable, rate-regulated pricing, and natural gas, which can have significant cost volatility. We manage the cost volatility of our natural gas purchases with natural gas forward swap contracts up to 36 months in advance of purchases, helping to reduce the impact of short-term, spot-market price volatility.We have historically purchased KCl under long-term supply contracts with annual changes in price based on previous year changes in the market price for KCl.The market price for KCl increased significantly in recent years, causing continued price increases under our supply contracts.In 2010, we suspended purchases of, and currently do not have plans to purchase, KCl used to supplement our SOP production from solar ponds, due to several factors including the expected future contract price of KCl, inventory levels, and the expected additional solar pond-based production capacity gained from our SOP production capacity expansion projects.We have continued to purchase KCl for certain water conditioning and consumer deicing applications at higher prices, which increased input costs by approximately $3 million per quarter in 2010 when compared to 2009.We expect purchased KCl costs will also increase into 2011, reflecting continuing potash market strength, though the quarterly gross margin impact to the Company is not expected to be significant. We focus on building intrinsic value by improving our earnings before interest, income taxes, depreciation and amortization, or “EBITDA,” adjusting for a normalized winter weather season and by improving our financing cost structure.We can employ our operating cash flow and other sources of liquidity to pay dividends, re-invest in our business, pay down debt and make acquisitions.We redeemed $90.0 million of our 12% senior subordinated discount notes (“12% Senior Subordinated Discount Notes”) in 2008 and refinanced approximately $90 million of our 12% Senior Subordinated Discount Notes with senior notes (“8% Senior Notes”) in 2009 to strengthen our financial condition.In October 2010, we amended the terms of our credit agreement and entered into a new revolving credit facility which enhances our financial flexibility.As part of the amendment, we extended the maturity of approximately $234 million of our term loan under that credit agreement to 2016.The remaining amount outstanding as of October 1, 2010, of approximately $156 million on the Term Loan and Incremental Term Loan will mature in December 2012.The new revolving credit facility matures in October 2015.In 2008, we completed the first phase of an expansion project at our Goderich rock salt mine, which increased our annual capacity by 750,000 tons, beginning in 2009.In 2010, we essentially completed the second phase of this expansion project, with full availability based upon our assessment of market need, which increased the Goderich mine’s annual capacity to 9.0 million tons.Also, in 2007, we began a multi-phased plan to strengthen our low-cost, solar-pond-based SOP production through upgrades to our processing plant and expansion of our solar evaporation ponds.The initial phase includes some modification to our existing solar evaporation ponds and increases in the extraction yield and processing capacity of our SOP plant. These improvements are expected to increase our solar-pond-based SOP production capacity progressively through 2011, achieving pond-based capacity of approximately 350,000 tons annually during 2011.In 2010, we began a multi-year plan to utilize new technology to increase the yield of our SOP solar product harvest using our existing ponds.The new technology is expected to increase the efficiency of our solar evaporation ponds by 60 percent over the next several years which would increase capacity incrementally each year beginning in 2012 and, when complete, add an additional 220,000 tons to our capacity, bringing expected total solar pond-based annual capacity to 570,000 tons. RESULTS OF OPERATIONS The following table presents consolidated financial information with respect to sales from our salt and specialty fertilizer segments for the years ended December 31, 2010, 2009 and 2008.The results of operations of the consolidated records management business, including sales of $11.1 million for 2010, $10.5 million for 2009, and $11.5 million for 2008, are not material to our consolidated financial results and are not included in the following table.The following discussion should be read in conjunction with the information contained in our Consolidated Financial Statements and the Notes thereto included in this annual report on Form 10-K. 28 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K YearEndedDecember31, Salt Sales (in millions) Salt sales $ $ $ Less: salt shipping and handling Salt product sales $ $ $ Salt Sales Volumes (thousands of tons) Highway deicing Consumer and industrial Total tons sold Average Salt Sales Price (per ton) Highway deicing $ $ $ Consumer and industrial Combined Specialty fertilizer ("SOP") sales (in millions) SOP sales $ $ $ Less: SOP shipping and handling SOP product sales $ $ $ SOP Sales Volumes (thousands of tons) SOP Average Price (per ton) $ $ $ Year Ended December 31, 2010 Compared to the Year Ended December 31, 2009 Sales Sales for the year ended December 31, 2010 of $1,068.9 million increased $105.8 million, or 11% compared to $963.1 million for the year ended December 31, 2009.Sales primarily include revenues from the sale of our products, or “product sales,” revenues from our records management business, and shipping and handling costs incurred to deliver salt and specialty fertilizer products to our customers.Shipping and handling fees for salt and specialty fertilizer products were $268.6 million during the year ended December 31, 2010, an increase of $19.3 million, or 8% compared to $249.3 million for the year ended December 31, 2009. The shipping and handling costs increase primarily reflect higher sales volumes for 2010 when compared to 2009. Product sales for salt and specialty fertilizer for the year ended December 31, 2010 of $789.2 million increased $85.9 million, or 12% compared to $703.3 million for 2009.Salt product sales for the year ended December 31, 2010 of $626.1 million increased $39.9 million, or 7% compared to $586.2 million in 2009 while specialty fertilizer product sales of $163.1 million increased $46.0 million, or 39% compared to $117.1 million in 2009. The increase in salt product sales of $39.9 million was due primarily to higher combined pricing for our salt products, which contributed approximately $38 million to product sales.In addition, the weakening of the U.S. dollar in 2010 when compared to the prior year exchange rate for the Canadian dollar, favorably impacted product sales by approximately $13 million.These increases were partially offset by the impact of sales volumes, including unfavorable product mix shifts, of approximately $12 million.Salt sales volumes in 2010 increased by 294,000 tons from 2009 levels, which included an increase to highway deicing products sales volumes of 400,000 tons and a decrease to consumer and industrial sales volumes of 106,000 tons. Highway deicing sales volumes were principally impacted by the effects of winter weather.In the first quarter of 2010, winter weather wasmilder than normal in several of our important North American regions, especially in our Canadian regions around the Great Lakes, but returned to almost normal winter weather conditions in the fourth quarter of 2010.However, our fourth quarter 2010 salt sales volumes were negatively impacted by lower pre-season early-fill contract awards and higher customer carryover inventories of highway and consumer and industrial deicing products in North America.Offsetting these declines were increases in early restocking activities by customers in the U.K. following the severe 2009-2010 winter season and robust early U.K. 2010-2011 winter season sales.In comparison, winter weather throughout 2009 was milder than normal in our North American regions, which negativelyinfluenced consumer and industrial sales volumes, where our presence is entirely in North America.As a result, the entire consumer and industrial product sales volume decline was related to packaged consumer and industrial deicing products, partially offset by modestly higher non-weather dependent product sales. The increase in specialty fertilizer product sales of $46.0 million was due to higher sales volumes as demand rebounded significantly following a prolonged period of uncertainty about broader potash pricing throughout 2009.The higher SOP sales volumes were partially offset by lower prices in 2010 as our average market price was $518 per ton compared to $828 per ton in 2009. 29 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K Gross Profit Gross profit for the year ended December 31, 2010 of $314.9 million decreased $39.2 million, or 11% compared to $354.1 million for 2009.As a percent of sales, gross margin was 29% in 2010 compared to 37% in 2009.The gross margin for the salt segment contributed approximately $26 million to the decline in gross profit.Salt price realization increases were offset by higher per-unit production costs and unfavorable product mix.We had lower salt production for 2010 when compared to 2009 at our Cote Blanche and Goderich mines and at certain consumer and industrial salt plants.A portion of the reduced production related to deicing product inventory management following a mild winter in our primary service area.In addition, the strike at our Cote Blanche mine in the second quarter of 2010, the impact of the expansion project at our Goderich mine, which included a two-month delay in equipment installation in the third quarter of 2010 and the unplanned repairs and maintenance activities late in the year at both North American rock salt mines, significantly reduced salt production volumes throughout 2010.These 2010 events resulted in significantly higher per-unit production costs when compared to prior year per-unit costs.The gross margin for the SOP segment contributed approximately $14 million to the decline in gross profit due primarily to significantly lower average sales prices which were partially offset by sharply higher sales volumes. Selling, General and Administrative Expenses Selling, general and administrative expenses for the year ended December 31, 2010 of $88.4 million increased $4.5 million, or 5% compared to $83.9 million in 2009, and decreased from 9% to 8% as a percentage of sales. The increase in expense is primarily due to investments in personnel to support ongoing growth and productivity initiatives in 2010 when compared to 2009 and higher professional services costs, including approximately $1 million associated with the acquisition of Big Quill Resources, Inc., which was completed in January 2011. Interest Expense Interest expense for the year ended December 31, 2010 of $22.7 million decreased $3.1 million compared to $25.8 million for 2009.This decrease is primarily due to lower market interest rates on our unhedged floating-rate debt and the refinancing of approximately $90 million of the Company’s 12% Senior Subordinated Discount Notes with 8% Senior Notes in June 2009. Other, Net Other expense, net of $8.6 million for the year ended December 31, 2010 increased $1.3 million from $7.3 million for the year ended December 31, 2009.Net foreign exchange losses were $6.4 million in 2010 when compared to losses of $3.2 million in 2009.In 2010, other expense, net includes approximately $2.4 million of fees paid to amend and extend our credit agreement.In 2009, other expense, net includes a $5.0 million charge related to the refinancing of the 12% Senior Subordinated Discount Notes, including tender and other fees of $4.1 million and the write-off of deferred financing fees of $0.9 million. Income Tax Expense Income tax expense for the year ended December 31, 2010 of $44.6 million decreased $28.6 million compared to $73.2 million in 2009.The 2010 income tax expense decreased primarily due to lower pre-tax income in 2010 when compared to 2009. In the fourth quarter of 2010, we negotiated an agreement with taxing authorities to resolve uncertain tax positions.The 2010 tax provision includes an income tax benefit of $5.9 million related to a release of these tax reserves, which also lowered our effective tax rate in 2010 when compared to 2009.Our income tax provision also differs from the U.S. statutory federal income tax rate primarily due to U.S. statutory depletion, domestic manufacturing deductions, state income taxes (net of federal benefit), foreign income, mining and withholding taxes (net of U.S. deductions), changes in the expected utilization of previously reserved net operating loss carryforwards and interest expense recognition differences for tax and financial reporting purposes. Year Ended December 31, 2009 Compared to the Year Ended December 31, 2008 Sales Sales for the year ended December 31, 2009 of $963.1 million decreased $204.6 million, or 18% compared to $1,167.7 million for the year ended December 31, 2008.Shipping and handling fees were $249.3 million during the year ended December 31, 2009, a decrease of $91.8 million, or 27% compared to $341.1 million for the year ended December 31, 2008. Shipping and handling costs decreased due, in part, to lower sales volumes, which declined 21% for 2009 when compared to 2008.In addition, the lower price of fuel and transportation services decreased our average per unit cost of shipping and handling products to our customers by approximately 7% when compared to the unit costs in 2008. Product sales for salt and specialty fertilizer for the year ended December 31, 2009 of $703.3 million decreased $111.8 million, or 14% compared to $815.1 million for 2008.Salt product sales for the year ended December 31, 2009 of $586.2 million decreased $18.8 million, or 3% compared to $605.0 million in 2008 while specialty fertilizer product sales of $117.1 million decreased $93.0 million, or 44% compared to $210.1 million in 2008. The $18.8 million decrease in salt product sales was due primarily to sales volume decreases offset by price improvements.Overall, salt segment sales volumes in 2009 declined 3.0 million tons from 2008 levels, which decreased sales by approximately $116 million.The milder than normal winter weather in our North American markets during 2009 compared to the more severe winter weather in our North American markets during 2008 led to lower sales volumes for highway, consumer and industrial deicing products. In addition, lower sales volumes related to 30 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K consumer and industrial products due primarily to the Company’s focus on maximizing the value of its production, led the Company to relinquish sales volume to some of its customers that generate lower sales per ton.Lower rock salt sales volumes of non-seasonal chlor-alkali products due to weakness in the broader economy, also contributed to the sales decline.In the U.K., we experienced more severe than normal winter weather, which resulted in higher U.K. sales volumes for 2009 when compared to 2008. Overall, higher realized salt prices contributed approximately $118 million to product sales.In addition, the strength of the U.S. dollar in 2009 when compared to the prior year exchange rate for the Canadian dollar and British pound sterling, unfavorably impacted product sales by approximately $21 million. The $93.0 million decrease in specialty fertilizer product sales in 2009 compared to 2008 resulted from lower sales volumes due to the ongoing effects of the uncertain economy on the agricultural industry, reduced credit availability and the reluctance of fertilizer customers to purchase potash at historically high prices.The lower sales volumes contributed approximately $118 million to the decline in product sales.This decline was partially offset by price improvements in 2009, which yielded approximately $25 million in additional product sales, although the average selling price in the last half of 2009 declined when compared to the same period in 2008 as a result of declines in market pricing for KCl and SOP fertilizers, which partially offset price improvements in the first half of 2009. Gross Profit Gross profit for the year ended December 31, 2009 of $354.1 million decreased $2.1 million, or less than 1% compared to $356.2 million for 2008.As a percent of sales, gross margin was 37% in 2009 compared to 31% in 2008.The gross margin for the SOP segment contributed approximately $42 million to the decline due primarily to lower sales volumes offset by higher average prices for 2009.The gross margin for the salt segment partially offset the decline in SOP gross margin by contributing an increase of approximately $40 million due to price improvements combined with slightly lower average per unit shipping and handling costs, which were partially offset by lower sales volumes. Selling, General and Administrative Expenses Selling, general and administrative expenses for the year ended December 31, 2009 of $83.9 million increased $1.9 million, or 2% compared to $82.0 million in 2008, and increased from 7% to 9% as a percentage of sales. The increase in expense is primarily due to higher costs for professional services and investments in personnel to support ongoing growth and productivity initiatives.These increases were partially offset by lower variable incentive compensation. Interest Expense Interest expense for the year ended December 31, 2009 of $25.8 million decreased $15.8 million compared to $41.6 million for 2008.This decrease is primarily due to the early extinguishment of $90 million of the Company’s 12% Senior Subordinated Discount Notes during 2008, lower market interest rates on our unhedged floating-rate debt and the refinancing of approximately $90 million of the Company’s 12% Senior Subordinated Discount Notes with 8% Senior Notes in June 2009. Other, Net Other expense, net of $7.3 million for the year ended December 31, 2009 increased $1.7 million when compared to 2008.Net foreign exchange losses were approximately $4.3 million higher in 2009 when compared to 2008.This increase was partially offset by a decline in charges, which totaled $5.0 million and $6.5 million in 2009 and 2008, respectively, related to the redemption or refinancing of the 12% Senior Subordinated Discount Notes.The 2009 charge includes call premiums and tender and other fees of $4.1 million and the write-off of deferred financing costs of $0.9 million related to the refinancing of the Company’s 12% Senior Subordinated Discount Notes with 8% Senior Notes.The 2008 charge includes call premiums of $5.4 million and the write-off of $1.1 million in unamortized deferred finance costs related to the early extinguishment of $90 million of the Company’s 12% Senior Subordinated Discount Notes as discussed in Note 8 to the Consolidated Financial Statements. The increase in 2009 was also partially offset by a net increase in income attributable to interest income on cash and cash equivalents and changes in the non-qualified savings plans. Income Tax Expense Income tax expense for the year ended December 31, 2009 of $73.2 million increased $5.7 million compared to $67.5 million in 2008.The 2009 income tax expense increased due primarily to higher pre-tax income in 2009 when compared to 2008. Our income tax provision differs from the U.S. statutory federal income tax rate primarily due to U.S. statutory depletion, state income taxes (net of federal benefit), foreign income, mining and withholding taxes (net of U.S. deductions), changes in the expected utilization of previously reserved net operating loss carryforwards and interest expense recognition differences for tax and financial reporting purposes. Liquidity and Capital Resources Overview Over the last several years, the Company has undergone significant changes in order to strengthen its operational and financial position.By the end of 2010, we have essentially completed an expansion program at the Goderich mine, which increased our annual available salt production capacity at the mine to 9.0 million tons, which we expect to be available as demand warrants.In 31 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K 2007, we began a multi-phased plan to strengthen our low-cost, solar-pond-based SOP production through upgrades to our processing plant and expansion of our solar evaporation ponds.The initial phase includes some modification to our existing solar evaporation ponds and increases in the extraction yield and processing capacity of our SOP plant. These improvements are expected to increase our solar-pond-based SOP production capacity progressively through 2011, achieving annualpond-based capacity of approximately 350,000 tons during 2011.In 2010, we began a multi-year project which utilizes new technology to increase the yield of our SOP product harvest from our existing solar ponds.The new technology is expected to increase the efficiency of our solar evaporation ponds by 60 percent in stages over the next several years beginning in 2012 and, when complete, add an additional 220,000 tons to our capacity at an expected total cost of approximately $160 million.Management expects to fund these and other capital projects with cash generated from operations, future borrowings or through leasing arrangements. As discussed in Note 8 to the Consolidated Financial Statements, in 2005 we entered into a senior secured credit agreement providing for term loan (“Term Loan”) and revolving credit facility borrowings.During 2007 we amended this agreement to provide additional borrowings under an incremental term loan (“Incremental Term Loan”).Using this facility, we have been able to refinance higher-rate debt.In the fourth quarter of 2007, we completed a tender offer and redeemed our 12¾% Senior Discount Notes.Our 12% Senior Subordinated Discount Notes became fully-accreted in May 2008 at an aggregate principal balance of $179.6 million with subsequent accrued interest paid in cash.In 2008, we redeemed $90 million of our 12% Senior Subordinated Discount Notes with cash generated from operations.In 2009, we refinanced the remaining approximately $90 million in outstanding 12% Senior Subordinated Discount Notes with 8% Senior Notes.In October 2010, we amended the terms of our credit agreement and entered into a new $125 million revolving credit facility (“Revolving Credit Facility”).As part of the amendment, the Company extended the maturity of approximately $234 million of its Term Loan and Incremental Term Loan (“Extended Term Loan”) under that credit agreement to 2016.The remaining amount outstanding as of October 1, 2010, of approximately $156 million on the Term Loan and Incremental Term Loan will mature in December 2012.The new Revolving Credit Facility matures in October 2015. Historically, our cash flows from operating activities have generally been more than adequate to fund our basic operating requirements, ongoing debt service and sustaining investment in property, plant and equipment.We have also been able to manage our cash flows generated and used across the Company to permanently reinvest earnings in our foreign jurisdictions or efficiently repatriate those funds to the U.S.We have also used cash generated from operations to fund capital expenditures, which strengthen our operational position, pay dividends, fund smaller acquisitions and repay our debt. Principally due to the nature of our deicing business, our cash flows from operations are seasonal, with the majority of our cash flows from operations generated during the first half of the calendar year.When we have not been able to meet our short-term liquidity or capital needs with cash from operations, whether as a result of the seasonality of our business or other causes, we have met those needs with borrowings under our $125 million Revolving Credit Facility.We expect to meet the ongoing requirements for debt service, any declared dividends and capital expenditures from these sources. This, to a certain extent, is subject to general economic, financial, competitive, legislative, regulatory and other factors that are beyond our control. For the year ended December 31, 2010 Net cash flows provided by operating activities for the year ended December 31, 2010 were $241.2 million, an increase of $122.3 million compared to $118.9 million for year ended December 31, 2009. This increase reflects a significant liquidation of both salt and SOPinventories during 2010 resulting in a net source of cash of approximately $70 million.During 2009, we made a substantial investment to replenish depleted salt inventories due to strong sales in the fourth quarter of 2008 and our election to continue to produce SOP in excess of the demand to replenish depleted inventories, leverage our low-cost production methods and gain flexibility to service any possible subsequent surge during a rebound in demand.Additionally, due to the seasonal nature of our deicing products, our working capital changes will vary with the severity and timing of the winter weather in our regions. Net cash flows used by investing activities of $113.4 million for the year ended 2010 resulted from capital expenditures of $112.1 million.Our capital expenditures in 2010 include expenditures in both our Goderich mine expansion project, to increase that mine’s annual production capacity, and activities to support the SOP evaporation plant expansion and yield improvement projects at the Great Salt Lake.The remaining capital expenditures were primarily for routine replacements. Financing activities during 2010 used $55.1 million of cash flows, primarily to make $52.0 million of dividend payments which was partially offset by proceeds received from stock option exercises of $3.2 million. We also paid approximately $2.4 million of fees in connection with the refinancing of our credit agreement. For the year ended December 31, 2009 Cash generated by operating activities during the year ended December 31, 2009 was $118.9 million, a decrease of $135.2 million over the year ended December 31, 2008.Receivable balances and current liabilities decreased $73.8 million, net during 2009 primarily reflecting the impact of winter weather variability on our operations.In 2009, we used $146.9 million of cash flows to invest in inventories.We elected to purchase KCl under our supply agreement and produce SOP in excess of the then-current, depressed demand to replenish previously depleted inventories, leverage our low-cost production methods and gain flexibility to service any possible surge during a potential rebound in demand.These potash inventory strategies have resulted in a $57 million decline in cash flows from operations when compared to the prior year. Our use of cash flows for inventories was also due to the replenishment of depleted inventories during 2009 due to strong salt 32 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K sales in the fourth quarter of 2008 as well as higher additional 2009 salt volumes needed to serve increased winter deicing bid volumes.Cash payments for income taxes increased by approximately $26.1 million when compared to 2008, due to estimated tax payments related to higher pre-tax income in 2009.Cash interest declined from $31.9 million in 2008 to $27.1 million in 2009 due to the refinancing of our 12¾% senior discount notes in the fourth quarter of 2007 with a lower-rate Incremental Term Loan under our senior secured credit agreement, the early extinguishment of $90 million of our 12% Senior Subordinated Discount Notes in 2008 and lower interest rates on our unhedged floating-rate debt. Net cash used in investing activities during 2009 totaled $98.9 million including $94.1 million of capital expenditures.Our capital expenditures included $38.0 million for our Goderich mine expansion projects, to increase that mine’s annual production capacity, and activities to support the SOP evaporation plant expansion projects at the Great Salt Lake.The remaining capital expenditures were primarily for routine replacements. In addition, the Company acquired the assets of a salt packaging and depot handling facility in Minnesota for $3.6 million in the second quarter of 2009. Cash flows used in financing activities of $53.3 million during 2009 reflect payments of $8.6 million on our Revolving Credit Facility to reduce our outstanding debt and $47.2 million for dividends to stockholders.We also paid $4.1 million in call premiums and tender and other fees related to the refinancing of our 12% Senior Subordinated Discount Notes with 8% Senior Notes. For the year ended December 31, 2008 Cash generated by operating activities during the year ended December 31, 2008 reached a historical high of $254.1 million, an increase of $135.6 million over the year ended December 31, 2007.Receivable balances and current liabilities increased while inventory levels decreased due to higher fourth quarter sales, reflecting the seasonality and the impact of winter weather variability on our operations.Cash payments for income taxes increased by approximately $8.8 million when compared to 2007, due to estimated tax payments related to higher pre-tax income in 2008. Net cash used in investing activities during 2008 totaled $66.7 million including $67.8 million of capital expenditures.Our capital expenditures included $5.0 million for our Goderich mine for expansion projects to increase that mine’s annual production capacity.Expenditures in 2008 also include $3.7 million for engineering and permitting activities to support the SOP evaporation plant expansion project at the Great Salt Lake.The remaining capital expenditures were primarily for routine replacements. Cash flows used in financing activities of $162.3 million during 2008 reflect payments totaling $95.4 million to redeem our 12% Senior Subordinated Discount Notes, consisting of principal payments totaling $90.0 million and call premiums and related fees of $5.4 million.We also made payments totaling $4.2 million on our Term Loan and Incremental Term Loan, and paid an additional $23.3 million under our revolving credit agreement.Also during 2008, we paid dividends to our stockholders totaling $44.3 million. Capital Resources We believe our primary sources of liquidity will continue to be cash flow from operations and borrowings under our Revolving Credit Facility.We believe that our current banking syndicate is secure and believe we will have access to our entire Revolving Credit Facility.We expect that ongoing requirements for debt service and committed or sustaining capital expenditures will primarily be funded from these sources. Our debt service obligations could, under certain circumstances, materially affect our financial condition and prevent us from fulfilling our debt obligations. See Item 1A, “Risk Factors – Our indebtedness could adversely affect our financial condition and impair our ability to operate our business.Furthermore, CMI is a holding company with no operations of its own and is dependent on its subsidiaries for cash flows.”In June of 2009, we issued senior notes with an aggregate face amount of $100 million due in 2019, which bear interest at a rate of 8% per year payable semi-annually in June and December. The 8% Senior Notes were issued at a discount at 97.497% of their face value and the carrying value of the debt will accrete to their face value over the notes’ term, resulting in an effective interest rate of approximately 8.4%. With the proceeds of the 8% Senior Notes, the Company redeemed $89.6 million of its 12% Senior Subordinated Discount Notes due 2013.In connection with the debt refinancing, the Company paid approximately $4.1 million in call premiums and tender and other fees, and paid $2.4 million of fees that were capitalized as deferred financing costs.As discussed in Note 8 to the Consolidated Financial Statements, at December 31, 2010, we had $486.7 million of outstanding indebtedness consisting of $97.7 million 8% Senior Notes ($100 million at maturity) due 2019 and $389.0 million of borrowings outstanding under our senior secured credit agreement (“Credit Agreement”).Borrowings under the Credit Agreement include $99.6 million of Term Loan borrowings, $55.9 million of Incremental Term Loan borrowings, $233.5 of Extended Term Loan borrowings and no outstanding borrowings under the Revolving Credit Facility. Letters of credit totaling $10.4 million reduced available borrowing capacity to $114.6 million.In 2011, we may borrow amounts under the Revolving Credit Facility to fund our working capital requirements and capital expenditures, and for other general corporate purposes. In the fourth quarter of 2009, Canadian tax authorities issued a tax reassessment for years 2002-2004, which are under audit, challenging tax positions claimed by one of the Company’s Canadian subsidiaries.We have disputed this reassessment and plan to continue to work through the appropriate authorities in Canada to resolve the dispute.However, there is a reasonable possibility that the ultimate resolution of this dispute and any related disputes for other open tax years will be materially higher or lower than the amounts reserved. In connection with the above dispute, customary local regulations have required us to post security of $36 million in the form of a $27 million performance bond and $9 million of cash (both submitted in early 2010), which when combined, represent the total amount in dispute, plus interest through the end of 2009.We entered into a subsequent agreement with the Canadian taxing 33 Table of Contents COMPASS MINERALS INTERNATIONAL, INC. 2-K authority to pay the interest associated with the performance bond in January of each year until the dispute has been resolved.In 2010, the Canadian taxing authority also issued an additional tax reassessment related to the 2005 tax year of $5.1 million, including interest through 2010. This reassessment only addressed one of the positions being disputed and therefore, we may receive an additional reassessment related to the 2005 tax year.We may be required by the same local regulations to post additional security related to the 2005 reassessment and for any future reassessments issued by the Canadian tax authority in the form of cash, letters of credit, performance bonds, asset liens or other arrangements agreeable with the tax authorities. We have various federal, state and foreign net operating loss (“NOL”) carryforwards that may be used to offset a portion of future taxable income to reduce our cash income taxes that would otherwise be payable.However, ownership changes, as defined in Internal Revenue Code Section 382, limit the amount of U.S. NOL carryforwards that we can utilize annually to offset future taxable income and resulting tax liabilities.We cannot assure you that we will be able to use all of our NOL carryforwards to offset future taxable income, or that the NOL carryforwards will not become subject to additional limitations due to future ownership changes. As of December 31, 2010, we had U.S. and Canadian federal NOL carryforwards of approximately $11.1 million, which expire at various dates through 2028.We also havestate and Canadian provincial NOL carryforward tax benefits of approximately $1.0 million, which will expire in various years through 2028.Additionally, in connection with a 2007 acquisition, we acquired approximately $4.0 million of foreign NOLcarryforwards that we do not believe we will be able to utilize.Accordingly, we also established a $1.0 million valuation allowance against the deferred tax assets related to these NOL carryforwards.Also, previously we established a $0.9 million valuation allowance for foreign interest deductions that we do not believe we will be able to utilize. We have a defined benefit pension plan for certain of our current and former U.K. employees. Beginning December 1, 2008, future benefits ceased to accrue for the remaining active employee participants in the plan concurrent with the establishment of a defined contribution plan for these employees. Generally, our cash funding policy is to make the minimum annual contributions required by applicable regulations.Since the plan’s accumulated benefit obligations are in excess of the fair value of the plan’s assets (by approximately $12.8 million as of December 31, 2010), we may be required to use cash from operations above our historical levels to fund the plan in the future. Off-Balance Sheet Arrangements At December 31, 2010, we had no off-balance sheet arrangements that have or are likely to have a material current or future effect on our financial statements. Our contractual cash obligations and commitments as of December 31, 2010 are as follows (in millions): Payments Due by Period Contractual Cash Obligations Total Thereafter Long-term Debt $ Interest (a) Operating Leases (b) Unconditional Purchase Obligations (c) Estimated Future Pension Benefit Obligations (d) Total Contractual Cash Obligations $ Other Commitments Total Thereafter Letters of Credit $ $ $
